 

Prepared by and Return to:

LowCal Industries LLC

6119 Greensville Ave

Suite 340

Dallas, TX 75230

 

AMENDED AND RESTATED

LEASEHOLD MORTGAGE, ASSIGNMENT, SECURITY AGREEMENT

AND FIXTURE FILING

 

by

 

EOS PETRO, INC.,

a Delaware corporation,

as Mortgagor,

 

to and in favor of

 

of LowCal Industries, LLC, a Wyoming limited liability company (“Holder”), whose
office is
located at 6119 Greenville Avenue, Suite 340, Dallas, Texas 75206-1910

a ,

as Mortgagee

 

This document serves as a Fixture Filing under the Illinois Uniform Commercial
Code, 810 ILCS 5/

 

Location of Property

 

County: Edwards

State: Illinois

 

 

 

 

AMENDED AND RESTATED

LEASEHOLD MORTGAGE, ASSIGNMENT, SECURITY AGREEMENT

AND FIXTURE FILING

 

THIS AMENDED AND RESTATED LEASEHOLD MORTGAGE, ASSIGNMENT, SECURITY AGREEMENT AND
FIXTURE FILING, originally made on the 8th day of February, 2013, and amended on
the 23rd day of April, 2013 (this “Mortgage”), by EOS PETRO, INC., a Delaware
corporation (“Mortgagor”), with its main office at 1999 Avenue of the Stars,
Suite 2520, Los Angeles, CA 90067, in favor of LowCal Industries, LLC, a Wyoming
limited liability company (“Holder,” or “Mortgagee”), whose office is located at
6119 Greenville Avenue, Suite 340, Dallas, Texas 75206-1910.

 

ARTICLE 1

 

Certain Definitions; Granting Clauses; Secured Indebtedness

 

Section 1.1.  Principal Secured. This Mortgage originally secured a loan made by
Mortgagee on February 8, 2013 to Mortgagor in the amount of One Million Two
hundred fifty Thousand and 00/100 Dollars ($1,250,000.00), including interest.
On April 23, 2013, the loan made by Mortgagee was amended to Two Million Five
hundred thousand and 00/100 dollars ($2,500,000.00), including interest (the
“Loan”). This Mortgage, as amended, now secures the Loan, including interest,
for the protection of the lien of this Mortgage. Without limiting the scope of
the definition of Secured Indebtedness set forth in Section 1.5 hereof, this
Mortgage secures accrued and unpaid interest and the unpaid balances of advances
made by Mortgagee in accordance with the terms of this Mortgage for the payment
of taxes, assessments, maintenance charges and insurance premiums with respect
to the Property (as defined below), expenses incurred by Mortgagee for the
protection of the Property or the lien of this Mortgage, expenses incurred by
Mortgagee by reason of default by Mortgagor.

 

Section 1.2.  Certain Definitions and Reference Terms. (a) In addition to other
terms defined herein, each of the following terms shall have the meaning
assigned to it, such definitions to be applicable equally to the singular and
the plural forms of such terms and to all genders:

 

“Loan” shall have the meaning set forth in Section 1.1.

 

“Loan Documents” shall have the meaning set forth in Section 1.5 hereof.

 

“Mortgagee” , of LowCal Industries, LLC, a Wyoming limited liability company
(“Holder”), whose office is located at 6119 Greenville Avenue, Suite 340,
Dallas, Texas 75206 and its permitted successors and assigns.

 

“Mortgagor” Eos Petro, Inc., a Delaware corporation, and its permitted
successors and assigns.

 

“Note” The Secured Promissory Note originally dated February 8, 2013, as amended
on April 23, 2013, made by Mortgagor in favor of Mortgagee in the amount of Two
Million Five Hundred Thousand and 00/100 Dollars ($2,500,000.00), including
interest.

 

“Oil and Gas Lease” That certain Agreement, Assignment and Bill of Sale with an
Effective Date of June 11, 2011 by and between Mortgagor and TEHI LLC.

 

“Property” shall have the meaning set forth in Section 1.3 hereof.

 

 

 

 

(b) Any term used or defined in the Illinois Uniform Commercial Code, as in
effect from time to time, and not defined in this Mortgage has the meaning given
to the term in the Illinois Uniform Commercial Code, as in effect from time to
time, when used in this Mortgage; provided, however, if a term is defined in
Article 9 of the Illinois Uniform Commercial Code differently than in another
title of the Illinois Uniform Commercial Code, the term has the meaning
specified in Title 9.

 

Section 1.3.  Property. In consideration of the provisions of this Mortgage and
the sum of Two Million Five Hundred Thousand and 00/100 Dollars ($2,500,000.00)
cash in hand paid and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged by Mortgagor, Mortgagor does hereby GRANT,
BARGAIN, SELL, CONVEY, TRANSFER, ASSIGN and SET OVER to Mortgagee the following:
Mortgagor’s interest in the Oil and Gas Lease (together with all rights of
Mortgagor thereunder), filed of record with the County Clerk for Edwards County
and the leasehold estate created thereby in and to the real property described
in Exhibit A which is attached hereto and incorporated herein by reference (the
“Land”) together with Mortgagor’s interest under the Oil and Gas Lease in and
to: (a) the properties described in Exhibit B and attached hereto and made a
part hereof, whether such properties are in the nature of fee interests,
leasehold interests, licenses, concessions, working interests, farmout rights,
royalty, overriding royalty, or other non-working or carried interests,
operating rights or other mineral rights of every nature, and any rights that
arise by operation of law or otherwise in all such properties and lands covered
thereby and pooled, unitized, communitized or consolidated with such properties
(the “Leases”); (b) all oil, condensate or natural gas wells, water source
wells, and water and other types of injection and disposal wells either located
on the Leases or on lands pooled or unitized therewith or held for use in
connection with the Leases, whether producing, operating or shut-in (the
“Wells”); (c) all severed crude oil, natural gas, casinghead gas, drip gasoline,
natural gasoline, petroleum, natural gas liquids, condensate, products, liquids
and other hydrocarbons and other minerals or materials of every kind and
description produced from the Leases and located on the Leases below the sales
connection(s) on the Effective Date of the Oil and Gas Lease (the “Substances”);
(d) all property, fixtures, leases, improvements, oil field equipment, and
physical facilities or interests therein, that are used or concurrently held for
use in connection with the ownership or operation of the Leases and Wells,
including, without limitation, tanks and tank batteries, disposal facilities,
storage facilities, buildings, structures, field separators and liquid
extractors, compressors, pumps, pumping units, valves, fittings, machinery and
parts, engines, boilers, meters, apparatus, implements, tools, appliances,
cables, wires, towers, casing, tubing and rods, gathering lines or other
pipelines, filed gathering systems, and all other similar fixtures and equipment
(the “Equipment”); (e) all contracts, commitments, agreements and arrangements
that in any way relate to the Leases and Wells including, without limitation,
all leases, easements, privileges, right-of-way agreements, permits, servitudes,
licenses or other agreements relating to the use or ownership of surface and
subsurface properties and structures that are used or held for use in connection
with the exploration, production and transportation of Substances from the
Leases or Wells, and all existing or proposed unitization, pooling and
commercialization agreements, declarations and orders to the extent they relate
to or affect the Leases and Wells, all options, farmout agreements, exploration
agreements, all oil, gas liquids, condensate casinghead gas and gas sales,
purchase, exchange, gathering, transportation and processing contracts, all
operating agreements, and all agreements for the production, storage, treatment,
transportation, processing, purchase, sale or other disposal of Substances from
the Leases and Wells or in connection therewith, and any and all amendments,
ratifications or extensions of the foregoing, together with (i) all rights,
privileges and benefits of TEHI LLC or Mortgagor thereunder arising on or after
the Effective Date of the Oil and Gas Lease, (ii) all claims for take-or-pay or
other similar payments arising before or after the Effective Date of the Oil and
Gas Lease, and (iii) rights of subrogation for any claims that arise on or after
the Effective Date of the Oil and Gas Lease under any insurance policy held by
TEHI LLC or Mortgagor; (f) all of Mortgagor’s right, title and interest, if any,
in, under and to (i) Mortgagor’s rights, but not liability for any breach by
Mortgagor, under all commitments (including any commitments for financing to pay
any of the Secured Indebtedness, as defined below), insurance policies (or
additional or supplemental coverage related thereto, including from an insurance
provider meeting the requirements of the Loan Documents or from or through any
state or federal government sponsored program or entity), contracts and
agreements for the design, construction, operation or inspection of the Wells or
Equipment and other contracts and general intangibles (including but not limited
to payment intangibles, trademarks, trade names, goodwill, software and symbols)
related to the Wells or Equipment or the operation thereof; (ii) deposits and
deposit accounts arising from or related to any transactions related to the
Leases, Substances, Wells or Equipment (including but not limited to Mortgagor’s
rights in tenants’ security deposits, deposits with respect to utility services
to the Leases, Substances, Wells or Equipment, and any deposits or deposit
accounts or reserves hereunder or under any other Loan Documents (hereinafter
defined) for taxes, insurance or otherwise), rebates or refunds of impact fees
or other taxes, assessments or charges, money, accounts, (including deposit
accounts) instruments, documents, promissory notes and chattel paper (whether
tangible or electronic) arising from or by virtue of any transactions related to
the Premises or the Accessories (iii) permits, licenses, franchises,
certificates, development rights, commitments and rights for utilities, and
other rights and privileges obtained in connection with the Leases, Substances,
Wells or Equipment; (iv) leases, rents, royalties, bonuses, issues, profits,
revenues and other benefits of the Leases, Substances, Wells or Equipment
(without derogation of Article 3 hereof); and (v) engineering, accounting,
title, legal, and other technical or business data concerning the Property which
are in the possession of Mortgagor or in which Mortgagor can otherwise grant a
security interest; and (g) all (i) accounts and proceeds (cash or non-cash and
including payment intangibles) of or arising from the properties, rights, titles
and interests referred to above in this Section 1.3, including but not limited
to proceeds of any sale, lease or other disposition thereof, proceeds of each
policy of insurance (or additional or supplemental coverage related thereto,
including from an insurance provider meeting the requirements of the Loan
Documents or from or through any state or federal government sponsored program
or entity) relating thereto (including premium refunds), proceeds of the taking
thereof or of any rights appurtenant thereto, including rights of access, by
condemnation, eminent domain or transfer in lieu thereof for public or
quasi-public use under any law, and proceeds arising out of any damage thereto;
and (ii) all letter of credit rights (whether or not the letter of credit is
evidenced by a writing) Mortgagor now has or hereafter acquires relating to the
properties, rights, titles and interests referred to in this Section 1.3; (iii)
all commercial tort claims Mortgagor now has or hereafter acquires relating to
the properties, rights, titles and interests referred to in this Section 1.3;
and (iv) other interests of every kind and character which Mortgagor now has or
hereafter acquires in, to or for the benefit of the properties, rights, titles
and interests referred to above in this Section 1.3 and all property used or
useful in connection therewith, including but not limited to rights of ingress
and egress and remainders, reversions and reversionary rights or interests; and
if the estate of Mortgagor in any of the property referred to above in this
Section 1.3 is a leasehold estate, this conveyance shall include, and the lien
and security interest created hereby shall encumber and extend to, all other or
additional title, estates, interests or rights which are now owned or may
hereafter be acquired by Mortgagor in or to the property demised under the lease
creating the leasehold estate; TO HAVE AND TO HOLD the foregoing rights,
interests and properties, and all rights, estates, powers and privileges
appurtenant thereto (herein collectively called the “Property”), unto Mortgagee,
its successors and assigns, in trust, in fee simple forever, and to the terms,
provisions and conditions herein set forth, to secure the obligations of
Mortgagor under the Note and each of the other Loan Documents and all other
indebtedness and matters defined as “Secured Indebtedness” in Section 1.5 of
this Mortgage;

 

3

 

 

PROVIDED, HOWEVER, that if Mortgagor shall promptly pay or cause to be paid to
Mortgagee with respect to the Loan the principal sum, including all additional
advances and all other sums payable by Mortgagor to Mortgagee under the terms of
the Loan Documents, and shall perform or cause to be performed all the other
terms, conditions, agreements, transfers of stock and provisions contained in
each of the Loan Documents and other concurrently executed documents, all
without delay or deduction or abatement of anything or for any reason, then this
Mortgage and the estate hereby granted shall cease, terminate and become void
and Mortgagee shall promptly deliver a mortgage satisfaction piece to Mortgagor
in recordable form.

 

Section 1.4.  Security Interest. Mortgagor hereby grants to Mortgagee a security
interest in all of Mortgagor’s interest in and to the Property which constitutes
personal property or fixtures, all proceeds and products thereof, and all
supporting obligations ancillary to or arising in any way in connection
therewith (herein sometimes collectively called the “Collateral”) to secure the
obligations of Mortgagor under the Note and the other Loan Documents and all
other indebtedness and matters defined as Secured Indebtedness in Section 1.5 of
this Mortgage. In addition to its rights hereunder or otherwise, Mortgagee shall
have all of the rights of a secured party under the Illinois Uniform Commercial
Code as in effect from time to time, or under the Uniform Commercial Code in
force from time to time in any other state to the extent the same is applicable
law.

 

Section 1.5.  Secured Indebtedness, Notes, Loan Documents, Other Obligations.
This Mortgage is made to secure and enforce the payment and performance of the
following promissory note, obligations, indebtedness, duties and liabilities and
all renewals, extensions, supplements, increases, and modifications thereof in
whole or in part from time to time. The Note or Loan includes all indebtedness,
liabilities, duties, covenants, promises and other obligations whether joint or
several, direct or indirect, fixed or contingent, liquidated or unliquidated,
and the cost of collection of all such amounts, owed by Mortgagor to Mortgagee
now or hereafter incurred or arising pursuant to or permitted by the provisions
of the Note and this Mortgage, or any other document now or hereafter
evidencing, governing, guaranteeing, securing or otherwise executed in
connection with the Loan evidenced by the Note, including but not limited to any
loan or credit agreement, letter of credit or reimbursement agreement, or
tri-party financing agreement by or among Mortgagor and Mortgagee pertaining to
the repayment or use of the proceeds of the loan evidenced by the Note (the Note
and this Mortgage as either of them may be from time to time renewed, extended,
supplemented, increased or modified, being herein sometimes collectively called
the “Loan Documents”). The indebtedness referred to in this Section 1.5 is
hereinafter sometimes referred to as the “Secured Indebtedness” or the
“indebtedness secured hereby.”

 

ARTICLE 2

 

Representations, Warranties and Covenants

 

Section 2.1.  Mortgagor represents, warrants, and covenants as follows:

 

(a) Payment and Performance. Mortgagor will make due and punctual payment of the
Secured Indebtedness or shall cause the same to be due and punctually paid.
Mortgagor will timely and properly perform and comply with all of the covenants,
agreements, and conditions imposed upon it by this Mortgage and will not permit
a default to occur hereunder. Time shall be of the essence in this Mortgage.

 

4

 

 

(b) Title and Permitted Encumbrances. Mortgagor has, in Mortgagor’s own right,
and Mortgagor covenants to maintain, lawful, good and marketable title to its
interest in the Oil and Gas Lease and the leasehold estate created thereby
together with all other Property subject to this Mortgage. Mortgagor is lawfully
seized and possessed of the Property and every part thereof, and has the right
to convey its interest in the same, free and clear of all liens, charges,
claims, security interests, and encumbrances except for (i) the liens and
security interests evidenced by this Mortgage, (ii) statutory liens for real
estate taxes and assessments on the Property which are not yet due and payable
without premium or penalty; (iii) other liens and security interests (if any) in
favor of Mortgagee (the matters described in the foregoing clauses (i) through
(v) being herein called the “Permitted Encumbrances”). Mortgagor, and
Mortgagor’s successors and assigns, will warrant specially and forever defend
title to the Property, subject as aforesaid, to Mortgagee and its successors and
assigns, against the claims and demands of all persons claiming or to claim the
same or any part thereof by, through or under Mortgagor. Mortgagor will
punctually pay, perform, observe and keep all covenants, obligations and
conditions in or pursuant to any Permitted Encumbrance and will not modify or
permit modification of any Permitted Encumbrance without the prior written
consent of Mortgagee. Inclusion of any matter as a Permitted Encumbrance does
not constitute approval or waiver by Mortgagee of any existing or future
violation or other breach thereof by Mortgagor, by the Property or otherwise. If
any right or interest of Mortgagee in the Property or any part thereof shall be
endangered or questioned or shall be attacked directly or indirectly, Mortgagee
(whether or not named as a party to legal proceedings with respect thereto), is
hereby authorized and empowered to take such steps as in its discretion may be
proper for the defense of any such legal proceedings or the protection of such
right or interest of Mortgagee, including but not limited to the employment of
independent counsel, the prosecution or defense of litigation, and the
compromise or discharge of adverse claims. All expenditures so made of every
kind and character shall be a demand obligation (which obligation Mortgagor
hereby promises to pay) owing by Mortgagor to Mortgagee, and Mortgagee shall be
subrogated to all rights of the person receiving such payment.

 

(c) Taxes and Other Impositions. Mortgagor will pay, or cause to be paid, all
taxes, assessments and other charges or levies imposed upon or against or with
respect to the Property or the ownership, use, occupancy or enjoyment of any
portion thereof, or any utility service thereto, as the same become due and
payable without premium or penalty, including but not limited to all real estate
taxes assessed against the Property or any part thereof, and shall deliver
promptly to Mortgagee such evidence of the payment thereof as Mortgagee may
require. Notwithstanding the foregoing, Mortgagor shall not be required to pay
any such taxes, assessments, charges or other levies so long as Mortgagor shall
in good faith, and at its cost and expense, contest the amount or validity
thereof, or take other appropriate action with respect thereto, in good faith
and in an appropriate manner or by appropriate proceedings; provided that (a)
Mortgagor notifies Mortgagee in advance that Mortgagor intends to initiate such
proceedings, (b) such proceedings operate to prevent the collection of, or other
realization upon, the taxes, assessments, charges or other levies so contested,
(c) there will be no sale, forfeiture or loss of the Property during the
contest, (d) Mortgagee shall not be subjected to any claim, cost, liability or
expense as a result thereof, and (e) Mortgagor provides assurances satisfactory
to Mortgagee (including, without limitation, the establishment of an appropriate
reserve account with Mortgagee) of its ability to pay such taxes, assessments,
charges and other levies in the event Mortgagor is unsuccessful in its contest.
Each such contest shall be promptly prosecuted to final conclusion or
settlement, and Mortgagor shall indemnify and save Mortgagee harmless against
all claims, cost, liability or expense as a result thereof or in connection
therewith. Promptly after the settlement or conclusion of such contest or
action, Mortgagor shall pay and discharge the amounts which shall be levied,
assessed or imposed or determined to be payable, together with all penalties,
fines, interests, costs and expenses in connection therewith.

 

5

 

 

(d) Insurance. Mortgagor shall obtain and maintain at Mortgagor’s sole expense:
(1) mortgagee title insurance issued to Mortgagee covering the Premises as
required by Mortgagee, without exception for mechanics’ liens; (2) property
insurance with respect to all insurable Property, against loss or damage by
fire, lightning, windstorm, explosion, hail, tornado and such additional hazards
as are presently included in “Special Form” (also known as “all-risk”) coverage
and against any and all acts of terrorism and such other insurable hazards as
Mortgagee may require, in an amount not less than 100% of the full replacement
cost, including the cost of debris removal, without deduction for depreciation
and sufficient to prevent Mortgagor and Mortgagee from becoming a coinsurer; (3)
if and to the extent any portion of the Improvements are, under the Flood
Disaster Protection Act of 1973 (“FDPA”), as it may be amended from time to
time, in a Special Flood Hazard Area, within a Flood Zone designated A or V in a
participating community, a flood insurance policy in an amount required by
Mortgagee, but in no event less than the amount sufficient to meet the
requirements of applicable law and the FDPA, as such requirements may from time
to time be in effect; (4) general liability insurance, on an “occurrence” basis
against claims for “personal injury” liability, including bodily injury, death
or property damage liability,, for the benefit of Mortgagor and Mortgagee as
additional insured; (5) statutory workers’ compensation insurance with respect
to any work on or about the Premises (including employer’s liability insurance,
if required by Mortgagee) covering all the employees of Mortgagor and any
contractor; (6) if there is a general contractor, commercial general liability
insurance, including products and completed operations coverage, and in other
respects similar to that described in clause (4) above, for the benefit of the
general contractor as named insured and Mortgagor and Mortgagee, as additional
insureds, in addition to statutory workers’ compensation insurance with respect
to any work on or about the Premises (including employee’s liability insurance,
if required by Mortgagee) covering all the employees of the general contractor
and any contractor, and (7); such other insurance on the Property and
endorsements as may from time to time be reasonably required by Mortgagee
(including but not limited to soft cost coverage, automobile liability
insurance, business interruption insurance or delayed rental insurance, boiler
and machinery insurance, earthquake insurance, wind insurance, sinkhole
coverage, and/or permit to occupy endorsement) and against other insurable
hazards or casualties which at the time are commonly insured against in the case
of premises similarly situated, due regard being given to the height, type,
construction, location, use and occupancy of buildings and improvements. All
insurance policies shall be issued and maintained by insurers, in amounts, with
deductibles, limits and retentions, and, and in forms satisfactory to Mortgagee,
and shall require not less than ten (10) days’ prior written notice to Mortgagee
of any cancellation for nonpayment of premiums, and not less than thirty (30)
days prior written notice to Mortgagee of any other cancellation or any changes
of coverage. All insurance companies must be licensed to do business in the
State of Illinois and must have an A.M Best Company financial and performance
rating of A-:IX or better. All insurance policies maintained, or caused to be
maintained, by Mortgagor with respect to the Property, except for public
liability insurance, shall provide that each such policy shall be primary
without right of contribution from any other insurance that may be carried by
Mortgagor or Mortgagee and that all of the provisions thereof, except the limits
of liability, shall operate in the same manner as if there were a separate
policy covering each insured. If any insurer which has issued a policy of title,
hazard, liability or other insurance required pursuant to this Mortgage or any
other Loan Document becomes insolvent or the subject of any petition, case,
proceeding or other action pursuant to any Debtor Relief Law, bankruptcy,
receivership or similar proceeding or if in Mortgagee’s reasonable opinion the
financial responsibility of such insurer is or becomes inadequate, Mortgagor
shall, in each instance promptly upon its discovery thereof or upon the request
of Mortgagee therefor and at Mortgagor’s expense, promptly obtain and deliver to
Mortgagee a like policy (or, if and to the extent permitted by Mortgagee, an
acceptable evidence of insurance) issued by another insurer, which insurer and
policy meet the requirements of this Mortgage. Without limiting the discretion
of Mortgagee with respect to required endorsements to insurance policies, all
such policies for loss of or damage to the Property shall contain a standard
mortgagee clause (without contribution) naming Mortgagee as mortgagee with loss
proceeds payable to Mortgagee notwithstanding (i) any act, failure to act or
negligence of or violation of any warranty, declaration or condition contained
in any such policy by any named or additional insured; (ii) the occupation or
use of the Property for purposes more hazardous than permitted by the terms of
any such policy; (iii) any foreclosure or other action by Mortgagee under the
Loan Documents; or (iv) any change in title to or ownership of the Property or
any portion thereof, such proceeds to be held for application as provided in the
Loan Documents. A copy of a satisfactory certificate of insurance acceptable to
Mortgagee shall be delivered to Mortgagee at the time of execution of this
Mortgage, with all premiums fully paid current, and each renewal or substitute
policy (or certificate of insurance) shall be delivered to Mortgagee, with all
premiums fully paid current, at least ten (10) days before the termination of
the policy it renews or replaces. Mortgagor shall pay all premiums on policies
required hereunder as they become due and payable and promptly deliver to
Mortgagee evidence satisfactory to Mortgagee of the timely payment thereof. If
any loss occurs at any time when Mortgagor has failed to perform Mortgagor’s
covenants and agreements in this paragraph with respect to any insurance payable
because of loss sustained to any part of the Property whether or not such
insurance is required by Mortgagee, Mortgagee shall nevertheless be entitled to
the benefit of all insurance covering the loss and held by or for Mortgagor, to
the same extent as if it had been made payable to Mortgagee. Upon any
foreclosure hereof or transfer of title to the Property in extinguishment of the
whole or any part of the Secured Indebtedness, all of Mortgagor’s right, title
and interest in and to the insurance policies referred to in this Section
(including unearned premiums) and all proceeds payable thereunder shall
thereupon vest in the purchaser at foreclosure or other such transferee, to the
extent permissible under such policies. Mortgagee shall have the right (but not
the obligation) to make proof of loss for, settle and adjust any claim under,
and receive the proceeds of, all insurance for loss of or damage to the
Property, regardless of whether or not such insurance policies are required by
Mortgagee, and the expenses incurred by Mortgagee in the adjustment and
collection of insurance proceeds shall be a part of the Secured Indebtedness and
shall be due and payable to Mortgagee on demand. Mortgagee shall not be, under
any circumstances, liable or responsible for failure to collect or exercise
diligence in the collection of any of such proceeds or for the obtaining,
maintaining or adequacy of any insurance or for failure to see to the proper
application of any amount paid over to Mortgagor. Any such proceeds received by
Mortgagee shall, after deduction therefrom of all reasonable expenses actually
incurred by Mortgagee, including reasonable attorneys’ fees, at Mortgagee’s
option be (1) released to Mortgagor, or (2) applied (upon compliance with such
terms and conditions as may be required by Mortgagee) to repair or restoration,
either partly or entirely, of the Property so damaged, or (3) applied to the
payment of the Secured Indebtedness in such order and manner as Mortgagee, in
its sole discretion, may elect, whether or not due. In any event, the unpaid
portion of the Secured Indebtedness shall remain in full force and effect and
the payment thereof shall not be excused. Mortgagor shall at all times comply
with the requirements of the insurance policies required hereunder and of the
issuers of such policies and of any board of fire underwriters or similar body
as applicable to or affecting the Property.

 

6

 

 

(e) Reserve for Insurance, Taxes and Assessments. Upon request of Mortgagee
following the occurrence of any Default, to secure the payment and performance
of the Secured Indebtedness, but not in lieu of such obligations, Mortgagor will
deposit with Mortgagee a sum equal to real estate taxes, assessments and charges
(which charges for the purpose of this paragraph shall include without
limitation any recurring charge which could result in a lien against the
Property) against the Property for the current year and the premiums for such
policies of insurance for the current year, all as reasonably estimated by
Mortgagee and prorated to the end of the calendar month following the month
during which Mortgagee’s request is made, and thereafter will deposit with
Mortgagee, on each date when an installment of principal and/or interest is due
on the Note, sufficient funds (as estimated from time to time by Mortgagee) to
permit Mortgagee to pay at least fifteen (15) days prior to the date when
penalties would accrue thereon, the next maturing real estate taxes, assessments
and charges and premiums for such policies of insurance. Mortgagee shall have
the right to rely upon tax information furnished by applicable taxing
authorities in the payment of such taxes or assessments and shall have no
obligation to make any protest of any such taxes or assessments. Any excess over
the amounts required for such purposes shall be held by Mortgagee for future
application to taxes and assessments or refunded to Mortgagor, at Mortgagee’s
option, and any deficiency in such funds so deposited shall be made up by
Mortgagor upon demand of Mortgagee. All such funds so deposited shall bear no
interest, may be commingled with the general funds of Mortgagee and shall be
applied by Mortgagee toward the payment of such taxes, assessments, charges and
premiums when statements therefor are presented to Mortgagee by Mortgagor (which
statements shall be presented by Mortgagor to Mortgagee a reasonable time before
the applicable amount is due); provided, however, that, if a Default shall have
occurred hereunder, which remains uncured, such funds may at Mortgagee’s option
be applied to the payment of the Secured Indebtedness in the order determined by
Mortgagee in its sole discretion, and that Mortgagee may (but shall have no
obligation) at any time, in its discretion, apply all or any part of such funds
toward the payment of any such taxes, assessments, charges or premiums which are
past due, together with any penalties or late charges with respect thereto. The
conveyance or transfer of Mortgagor’s interest in the Property for any reason
(including without limitation the foreclosure of a subordinate lien or security
interest or a transfer by operation of law) shall constitute an assignment or
transfer of Mortgagor’s interest in and rights to such funds held by Mortgagee
under this paragraph but subject to the rights of Mortgagee hereunder.

 

7

 

 

(f) Condemnation. Mortgagor shall notify Mortgagee immediately of any threatened
or pending proceeding for condemnation affecting the Property or arising out of
damage to the Property, and Mortgagor shall, at Mortgagor’s expense, diligently
prosecute any such proceedings. Mortgagee shall have the right (but not the
obligation) to participate in any such proceeding and to be represented by
counsel of its own choice. Mortgagee shall be entitled to receive all sums which
may be awarded or become payable to Mortgagor for the condemnation of the
Property, or any part thereof, for public or quasi-public use, or by virtue of
private sale in lieu thereof, and any sums which may be awarded or become
payable to Mortgagor for injury or damage to the Property. Mortgagor shall,
promptly upon written request of Mortgagee, execute such additional assignments
and other documents as may be necessary from time to time to permit such
participation and to enable Mortgagee to collect and receipt for any such sums.
All such sums are hereby assigned to Mortgagee, and shall, after deduction
therefrom of all reasonable expenses actually incurred by Mortgagee, including
reasonable attorneys’ fees, at Mortgagee’s option be (1) released to Mortgagor,
or (2) applied (upon compliance with such reasonable terms and conditions as may
be required by Mortgagee) to repair or restoration of the Property so affected,
or (3) applied to the payment of the Secured Indebtedness in such order and
manner as Mortgagee, in its sole discretion, may elect, whether or not due. In
any event the unpaid portion of the Secured Indebtedness shall remain in full
force and effect and the payment thereof shall not be excused. Mortgagee shall
not be, under any circumstances, liable or responsible for failure to collect or
to exercise diligence in the collection of any such sum or for failure to see to
the proper application of any amount paid over to Mortgagor. Mortgagee is hereby
authorized, in the name of Mortgagor, to execute and deliver valid acquittances
for, and to appeal from, any such award, judgment or decree. All reasonable
costs and expenses (including but not limited to attorneys’ fees) incurred by
Mortgagee in connection with any condemnation shall be a demand obligation owing
by Mortgagor (which Mortgagor hereby promises to pay) to Mortgagee pursuant to
this Mortgage.

 

(g) Compliance with Legal Requirements. The Property and the use, operation and
maintenance thereof and all activities thereon do and shall at all times comply
with all applicable Legal Requirements (hereinafter defined). Mortgagor shall
not, by act or omission, permit any building or other improvement not subject to
the lien of this Mortgage to rely on the Property or any interest therein to
fulfill any requirement of any Legal Requirement. No improvement upon or use of
any part of the Property constitutes a nonconforming use under any zoning law or
similar law or ordinance. Mortgagor has obtained and shall preserve in force all
requisite zoning, utility, building, health, environmental and operating permits
from the governmental authorities having jurisdiction over the Property.

 

If Mortgagor receives a written notice or claim from any person that the
Property, or any use, activity, operation or maintenance thereof or thereon, is
not in compliance with any Legal Requirement, Mortgagor will promptly furnish a
copy of such notice or claim to Mortgagee. As of April 23, 2013, Mortgagor has
received no notice and has no knowledge of any such noncompliance. As used in
this Mortgage: (i) the term “Legal Requirement” means any Law (hereinafter
defined), agreement, covenant, restriction, easement or condition (including,
without limitation of the forgoing, any condition or requirement imposed by an
insurance or surety company), as any of the same now exists or may be changed or
amended or come into effect in the future; and (ii) the term “Law” means any
federal, state or local law, statute, ordinance, code, rule, regulation,
license, permit, authorization, decision, order, injunction or decree, domestic
or foreign.

 

8

 

 

(h) Maintenance, Repair and Restoration. Mortgagor will keep the Wells and
Equipment in first class order, repair, operating condition and appearance,
causing all necessary repairs, renewals, replacements, additions and
improvements to be promptly made, and will not allow any of the Property to be
misused, abused or wasted or to deteriorate. Notwithstanding the foregoing,
Mortgagor will not, without the prior written consent of Mortgagee, (i) remove
from the Property any fixtures or personal property covered by this Mortgage
except such as is replaced by Mortgagor by an article of equal suitability and
value, owned by Mortgagor, free and clear of any lien or security interest
(except that created by this Mortgage), or (ii) make any structural alteration
to the Property or any other alteration thereto which impairs the value thereof.
If any act or occurrence of any kind or nature (including any condemnation or
any casualty for which insurance was not obtained or obtainable) shall result in
damage to or loss or destruction of the Property, Mortgagor shall give prompt
notice thereof to Mortgagee and, to the extent insurance and/or condemnation
proceeds (if any) shall be made available to Mortgagor for such purpose pursuant
to the terms hereof, Mortgagor shall promptly, at Mortgagor’s sole cost and
expense, commence and continue diligently to completion to restore, repair,
replace and rebuild the Property as nearly as possible to its value, condition
and character immediately prior to the damage, loss or destruction. The
foregoing shall not apply with respect to the removal of Substances sold in the
ordinary course of Mortgagor’s business.

 

(i) Other Liens. Except for the Permitted Exceptions, Mortgagor will not,
without the prior written consent of Mortgagee, create, place or permit to be
created or placed, or through any act or failure to act, acquiesce in the
placing of any subsequent mortgage, voluntary or involuntary lien, whether
statutory, constitutional or contractual, security interest, encumbrance or
charge, or conditional sale or other title retention document, against or
covering the Property, or any part thereof, regardless of whether the same are
expressly or otherwise subordinate to the lien or security interest created in
this Mortgage, and should any of the foregoing become attached hereafter in any
manner to any part of the Property without the prior written consent of
Mortgagee, Mortgagor will cause the same to be promptly discharged and released.
Subject to the terms of the Oil and Gas Lease, Mortgagor will own all parts of
the Property and will not acquire any fixtures, equipment or other property
(including software embedded therein) forming a part of the Property pursuant to
a lease, license, security agreement or similar agreement, whereby any party has
or may obtain the right to repossess or remove same, without the prior written
consent of Mortgagee. If Mortgagee consents to the voluntary grant by Mortgagor
of any mortgage, lien, security interest, or other encumbrance (hereinafter
called “Subordinate Mortgage”) covering any of the Property or if the foregoing
prohibition is determined by a court of competent jurisdiction to be
unenforceable as to a Subordinate Mortgage, any such Subordinate Mortgage shall
contain express covenants to the effect that: (1) the Subordinate Mortgage is
unconditionally subordinate to this Mortgage and all Leases (hereinafter
defined); (2) if any action shall be instituted to foreclose or otherwise
enforce the Subordinate Mortgage, no tenant of any of the Leases (hereinafter
defined) shall be named as a party defendant, and no action shall be taken that
would terminate any occupancy or tenancy without the prior written consent of
Mortgagee; (3) Rents (hereinafter defined), if collected by or for the Mortgagee
of the Subordinate Mortgage, shall be applied first to the payment of the
Secured Indebtedness then due and expenses incurred in the ownership, operation
and maintenance of the Property in such order as Mortgagee may determine, prior
to being applied to any indebtedness secured by the Subordinate Mortgage; (4)
written notice of default under the Subordinate Mortgage and written notice of
the commencement of any action to foreclose or otherwise enforce the Subordinate
Mortgage or to seek the appointment of a receiver for all or any part of the
Property shall be given to Mortgagee with or immediately after the occurrence of
any such default or commencement; and (5) neither the Mortgagee of the
Subordinate Mortgage, nor any purchaser at foreclosure thereunder, nor anyone
claiming by, through or under any of them shall succeed to any of Mortgagor’s
rights hereunder without the prior written consent of Mortgagee.

 

9

 

 

(j) Operation of Property. Mortgagor will operate the Property in a good and
workmanlike manner and in accordance with all Legal Requirements and will pay
all fees or charges of any kind in connection therewith. Upon the completion of
any construction of improvements thereon, Mortgagor will keep the Property
occupied so as not to impair the insurance carried thereon. Mortgagor will not
use or occupy or conduct any activity on, or allow the use or occupancy of or
the conduct of any activity on, the Property in any manner which violates any
Legal Requirement or which constitutes a public or private nuisance or which
makes void, voidable or cancelable, or increases the premium of, any insurance
then in force with respect thereto. Mortgagor will not use or permit the use of
the Property in such a manner which would result in such use becoming a
nonconforming use under applicable zoning ordinances or other Legal Requirement.
Mortgagor will not impose any easement (except utility easements executed by
Mortgagor in connection with the development of the Property), restrictive
covenant or encumbrance upon the Property (except for the Permitted
Encumbrances), execute or file any subdivision plat or condominium declaration
affecting the Property or consent to the annexation of the Property to any
municipality, without the prior written consent of Mortgagee which consent shall
not be unreasonably withheld, conditioned or delayed. Mortgagor will not do or
suffer to be done any act whereby the value of any part of the Property may be
lessened. Mortgagor will preserve, protect, renew, extend and retain all
material rights and privileges granted for or applicable to the Property.
Without the prior written consent of Mortgagee, there shall be no drilling or
exploration for or extraction, removal or production of any mineral,
hydrocarbon, gas, natural element, compound or substance (including sand and
gravel) from the surface or subsurface of the Land regardless of the depth
thereof or the method of mining or extraction thereof. Mortgagor will cause all
debts and liabilities of any character (including without limitation all debts
and liabilities for labor, material and equipment and all debts and charges for
utilities servicing the Property) incurred in the construction, maintenance,
operation and development of the Property to be promptly paid.

 

(k) Financial Matters. Mortgagor is solvent after giving effect to all
borrowings contemplated by the Loan Documents and no proceeding under any Debtor
Relief Law (hereinafter defined) is pending (or to Mortgagor’s knowledge
threatened) by or against Mortgagor, of any Affiliate of Mortgagor as debtor.
For the purposes of this paragraph, “Mortgagor” shall also include any person
liable directly or indirectly for the Secured Indebtedness or any part thereof
and any joint venturer, member or general partner of Mortgagor.

 

(l) Status of Mortgagor; Suits and Claims; Loan Documents. If Mortgagor is a
corporation, partnership, limited liability company, or other legal entity,
Mortgagor is and will continue to be (i) duly organized, validly existing and in
good standing under the laws of its state of organization, (ii) authorized to do
business in, and in good standing in the state in which the Property is located,
and (iii) possessed of all requisite power and authority to carry on its
business and to own and operate the Property. Each Loan Document and
concurrently executed by Mortgagor has been duly authorized, executed and
delivered by Mortgagor, and the obligations thereunder and the performance
thereof by Mortgagor in accordance with their terms are and will continue to be
within Mortgagor’s power and authority (without the necessity of joinder or
consent of any other person), are not and will not be in contravention of any
Legal Requirement (subject, however, to the effect upon enforceability of
applicable bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the exercise of judicial discretion in accordance
with general principles of equity) or any other document or agreement to which
Mortgagor or the Property is subject, and do not and will not result in the
creation of any encumbrance against any assets or properties of Mortgagor, or
any other person liable, directly or indirectly, for any of the Secured
Indebtedness, except as expressly contemplated by the Loan Documents. There is
no suit, action, claim, investigation, inquiry, proceeding or demand pending
(or, to Mortgagor’s knowledge, threatened) which affects the Property
(including, without limitation, any which challenges or otherwise pertains to
Mortgagor’s title to the Property) or the validity, enforceability or priority
of any of the Loan Documents. There is no judicial or administrative action,
suit or proceeding pending (or, to Mortgagor’s knowledge, threatened) against
Mortgagor or against any other person liable directly or indirectly for the
Secured Indebtedness, except as has been disclosed in writing to Mortgagee in
connection with the Loan. The Loan Documents constitute legal, valid and binding
obligations of Mortgagor enforceable in accordance with their terms, except as
the enforceability thereof may be limited by Debtor Relief Laws (hereinafter
defined) and except as the availability of certain remedies may be limited by
general principles of equity. Mortgagor is not a “foreign person” within the
meaning of the Internal Revenue Code of 1986, as amended, Sections 1445 and 7701
(i.e. Mortgagor is not a non-resident alien, foreign corporation, foreign
partnership, foreign trust or foreign estate as those terms are defined therein
and in any regulations promulgated thereunder). The loan evidenced by the Note
was made solely to acquire or carry on a business or commercial enterprise, and
is not for personal, family, household or agricultural purposes, and Mortgagor
is a business or commercial organization. Mortgagor further warrants that the
proceeds of the Notes shall be used for commercial purposes and stipulates that
the loans evidenced by the Notes shall be construed for all purposes as
commercial loans. Mortgagor will not cause or permit any change to be made in
its name, identity, or corporate or partnership structure, unless Mortgagor
shall have notified Mortgagee of such change prior to the effective date of such
change, and shall have first taken all action required by Mortgagee for the
purpose of further perfecting or protecting the lien and security interest of
Mortgagee in the Property. Mortgagor’s principal place of business and chief
executive office, and the place where Mortgagor keeps its books and records
concerning the Property, has for the preceding four months been and will
continue to be (unless Mortgagor notifies Mortgagee of any change in writing
prior to the date of such change) the address of Mortgagor set forth at the end
of this Mortgage. Mortgagor’s organizational identification number assigned by
the state of incorporation or organization is correctly set forth on the first
page of this Mortgage. Mortgagor shall promptly notify Mortgagee of any change
of its organizational identification number.

 

10

 

 

(m) Further Assurances. Mortgagor will, promptly on request of Mortgagee, (i)
correct any defect, error or omission which may be discovered in the contents,
execution or acknowledgment of this Mortgage or any other Loan Document; (ii)
execute, acknowledge, deliver, procure and record and/or file such further
documents (including, without limitation, further mortgages, security
agreements, financing statements, continuation statements, and assignments of
rents or leases) and do such further acts as may be necessary or proper to carry
out more effectively the purposes of this Mortgage and the other Loan Documents,
to more fully identify and subject to the liens and security interests hereof
any property intended to be covered hereby (including specifically, but without
limitation, any renewals, additions, substitutions, replacements, or
appurtenances to the Property) or as reasonably deemed advisable by Mortgagee to
protect the lien or the security interest hereunder against the rights or
interests of third persons; and (iii) provide such certificates, documents,
reports, information, affidavits and other instruments and do such further acts
as may be necessary, desirable or proper in the reasonable determination of
Mortgagee to enable Mortgagee to comply with the requirements or requests of any
agency having jurisdiction over Mortgagee or any examiners of such agencies with
respect to the indebtedness secured hereby, Mortgagor or the Property. Mortgagor
shall pay all costs connected with any of the foregoing, which shall be a demand
obligation owing by Mortgagor (which Mortgagor hereby promises to pay) to
Mortgagee pursuant to this Mortgage.

 

(n) Fees and Expenses. Without limitation of any other provision of this
Mortgage or of any other Loan Documents and to the extent not prohibited by
applicable law, Mortgagor will pay, and will reimburse to Mortgagee on demand to
the extent paid by Mortgagee: (i) all appraisal fees, filing, registration and
recording fees, recordation, transfer and other taxes, brokerage fees and
commissions, abstract fees, title search or examination fees, title policy and
endorsement premiums and fees, uniform commercial code search fees, judgment and
tax lien search fees, escrow fees, reasonable attorneys’ fees, architect fees,
engineer fees, construction consultant fees, environmental inspection fees,
survey fees, and all other out-of-pocket costs and expenses of every character
reasonably incurred by Mortgagor or Mortgagee in connection with the preparation
of the Loan Documents, the evaluation, closing and funding of the loans
evidenced by the Loan Documents, and any and all amendments and supplements to
this Mortgage or the Note or any approval, consent, waiver, release or other
matter requested or required hereunder or thereunder, or otherwise attributable
or chargeable to Mortgagor as lessee, and ultimately, owner of the Property; and
(ii) all out of pocket costs and expenses, including reasonable attorneys’ fees
and expenses, incurred or expended in connection with the exercise of any right
or remedy, or the defense of any right or remedy or the enforcement of any
obligation of Mortgagor, hereunder or under any other Loan Document .

 

11

 

 

(o) Taxes on Note or Mortgage. Mortgagor will promptly pay all income, franchise
and other taxes owing by Mortgagor and any stamp, documentary, recordation and
transfer taxes or other taxes (excluding income taxes imposed upon the income of
Mortgagee) (unless such payment by Mortgagor is prohibited by law) which may be
required to be paid with respect to the Note, this Mortgage or any other
instrument evidencing or securing any of the Secured Indebtedness. In the event
of the enactment after this date of any law of any governmental entity
applicable to Mortgagee, the Note, the Property or this Mortgage deducting from
the value of property for the purpose of taxation any lien or security interest
thereon, or imposing upon Mortgagee the payment of the whole or any part of the
taxes or assessments or charges or liens herein required to be paid by
Mortgagor, or changing in any way the laws relating to the taxation of deeds of
trust or mortgages or security agreements or debts secured by deeds of trust or
mortgages or security agreements or the interest of the mortgagee or secured
party in the property covered thereby, or the manner of collection of such
taxes, so as to affect this Mortgage or the Secured Indebtedness or Mortgagee,
then, and in any such event, Mortgagor, upon demand by Mortgagee, shall pay such
taxes, assessments, charges or liens, or reimburse Mortgagee therefor; provided,
however, that if in the opinion of counsel for Mortgagee (i) it might be
unlawful to require Mortgagor to make such payment or (ii) the making of such
payment might result in the imposition of interest beyond the maximum amount
permitted by law, then and in such event, Mortgagee may elect, by notice in
writing given to Mortgagor, to declare all of the Secured Indebtedness to be and
become due and payable ninety (90) days from the giving of such notice.

 

(p) Statement Concerning Mortgage, Etc. Mortgagor shall at any time and from
time to time furnish within fifteen (15) days of written request by Mortgagee a
written statement in such form as may be required by Mortgagee stating that to
the best of the Mortgagor’s knowledge (i) this Mortgage and the other Loan
Documents executed by Mortgagor are valid and binding obligations of Mortgagor,
enforceable against Mortgagor in accordance with their terms; (ii) this Mortgage
and the other Loan Documents have not been released, subordinated or modified;
and (iii) there are no offsets or defenses against the enforcement of this
Mortgage or any other Loan Document. If any of the foregoing statements are
untrue, Mortgagor shall, alternatively, specify the reasons therefor.

 

(q) Covenants, Representation and Warranties Concerning the Oil and Gas Lease.
Mortgagor covenants, represents and warrants that:

 

(i) The Oil and Gas Lease or a memorandum thereof has been duly recorded. The
Oil and Gas Lease is in full force and effect in accordance with the terms
thereof and has not been modified. There are no existing defaults by any party
to the Oil and Gas Lease thereunder (or events which would constitute a default
but for the giving of notice and/or the passage of time). Mortgagor is the owner
of the leasehold estate created by the Oil and Gas Lease and has the right and
authority to mortgage the same to Mortgagee hereunder without the need to obtain
the consent of any person, including TEHI LLC or, if needed, such consent has
been obtained. In the event that Mortgagee acquires title to Mortgagor’s
interest in the Oil and Gas Lease, by foreclosure or assignment in lieu or under
a new lease, Mortgagee may assign the Oil and Gas Lease (or such new lease, as
applicable) and shall be released from all liability under the Oil and Gas Lease
(or a new lease, as applicable), from and after the date Mortgagee provides the
ground lessor under the Oil and Gas Lease with a copy of an agreement executed
by the assignee wherein such assignee agrees to assume all of the obligations of
the Mortgagee under the Oil and Gas Lease.

 

12

 

 

(ii) Mortgagor shall not surrender the leasehold estate created under the Oil
and Gas Lease or its interest herein described, nor terminate or cancel the Oil
and Gas Lease, and will not without the express written consent of Mortgagee
modify, change, supplement, alter or amend the Oil and Gas Lease either orally
or in writing, in any way, and as further security for the performance of the
covenants herein and in the Oil and Gas Lease contained, Mortgagor hereby
assigns to Mortgagee all of its rights, privileges and prerogatives as under the
Oil and Gas Lease to terminate, cancel, modify, change, supplement, alter or
amend the Oil and Gas Lease, in any way any. Mortgagor acknowledges and agrees
that any termination, cancellation, modification, change, supplement, alteration
or amendment of the Oil and Gas Lease, in any way, without the prior written
consent thereto by Mortgagee shall be void and of no force and effect. Mortgagor
shall furnish to Mortgagee, simultaneously with the giving thereof as
hereinafter provided in this sentence, copies of any notices of default by the
ground lessor under the Oil and Gas Lease which Mortgagor may give TEHI LLC or
any ground lessor thereunder. Mortgagor covenants with Mortgagee that it shall
observe and perform each and every term, covenant, agreement and condition set
forth in the Oil and Gas Lease to be observed and/or performed by Mortgagor, as
tenant thereunder. Mortgagee shall have the right to declare the occurrence of a
Default under this Mortgage in the event of a default in or breach of the
performance by Mortgagor under the Oil and Gas Lease, of any of the terms,
covenants, or conditions contained in the Oil and Gas Lease.

 

(iii) If there shall be filed by or against the Mortgagor a petition under the
Bankruptcy Code, 11 U.S.C. §101 et seq., and the Mortgagor, as lessee under the
Oil and Gas Lease, shall determine to reject the Oil and Gas Lease pursuant to
Section 365(a) of the Bankruptcy Code, the Mortgagor shall give the Mortgagee
not less than ten (10) ten days’ prior notice of the date on which the Mortgagor
shall apply to the bankruptcy court for authority to reject the Oil and Gas
Lease. The Mortgagee shall have the right, but not the obligation, to serve upon
the Mortgagor within such ten (10) day period a notice stating that (A) the
Mortgagee demands that the Mortgagor assume and assign the Oil and Gas Lease to
the Mortgagee pursuant to Section 365 of the Bankruptcy Code and (B) the
Mortgagee may, in its discretion and if deemed prudent by the Mortgagee, cure or
provide adequate assurance of prompt cure of all defaults and provide adequate
assurance of future performance under the Oil and Gas Lease. If the Mortgagee
serves upon the Mortgagor the notice described in the preceding sentence, the
Mortgagor shall not seek to reject the Oil and Gas Lease and shall comply with
the demand provided for in clause (A) of the preceding sentence within 30 days
after the notice shall have been given.

 

(iv) No release or forbearance of any of Mortgagor’s obligations under the Oil
and Gas Lease, pursuant to the Oil and Gas Lease or otherwise, shall release
Mortgagor from any of the Mortgagor’s obligations under this Mortgage, including
obligations with respect to the payment of rent if provided for in the Oil and
Gas Lease and the performance of all of the terms, provisions, covenants,
conditions and agreements contained in the Oil and Gas Lease, to be kept,
performed and complied with by the tenant therein.

 

(v) Mortgagor will at all times fully perform and comply with all agreements,
covenants, terms and conditions imposed upon or assumed by the tenant under the
Oil and Gas Lease, and if Mortgagor shall fail so to do, Mortgagee may (but
shall not be obligated to) take any action Mortgagee deems necessary or
desirable to prevent or to cure any default by Mortgagor in the performance of
or compliance with any of the tenant’s covenants or obligations under the Oil
and Gas Lease. Mortgagor shall furnish to Mortgagee immediately upon receipt
thereof copies of any notices of default under the Oil and Gas Lease received by
Mortgagor from the ground lessor under the Oil and Gas Lease, whether or not the
ground lessor is required under the Oil and Gas Lease to give any such notices
to Mortgagee, and if any such notices are given to them orally by the ground
lessor, Mortgagor shall immediately furnish full particulars thereof to
Mortgagee in writing. Upon receipt by Mortgagee from the ground lessor under the
Oil and Gas Lease, or upon receipt from Mortgagor, as aforesaid, of any such
notice of default under the Oil and Gas Lease, Mortgagee may rely thereon and
may, but in no case is obligated to, take any action to cure such default even
though the existence or nature of such default shall be questioned or denied by
Mortgagor, or by any party on behalf of Mortgagor. Mortgagor hereby expressly
grants to Mortgagee and agrees that Mortgagee shall have absolute and immediate
right to enter in and upon the Premises or any part thereof to such extent and
as often as Mortgagee, in its sole discretion, deems necessary or desirable in
order to prevent or to cure any such default by Mortgagor. Mortgagee may pay and
extend such sums of money as Mortgagee in its sole discretion deems necessary
for any such purpose, and Mortgagor hereby agrees to pay to Mortgagee,
immediately and without demand, all such sums so paid and expended by Mortgagee,
together with interest thereon from the date of each such payment at any
post-default rate set forth in the Note). All sums so paid and expended by
Mortgagee, and the interest thereon, shall be added to and be secured by the
lien of this Mortgage.

 

13

 

 

(vi) Mortgagor shall furnish to Mortgagee, immediately upon request, any and all
information concerning the performance by Mortgagor of its obligations under the
Oil and Gas Lease, and shall permit Mortgagee or its agent at all reasonable
times to make investigation or examination concerning such performance and
information. Mortgagor will promptly deposit with Mortgagee (to be held by
Mortgagee at its option until the lien of this Mortgage shall be released) any
and all documentary evidence received by it showing compliance with the
provisions of the Oil and Gas Lease and an exact copy of any notice,
communication, plan, specification or other instrument or document received or
given by it in any way relating to or affecting the Oil and Gas Lease which may
concern or affect the estate of the ground lessor or tenant under the Oil and
Gas Lease or the interest of Mortgagee hereunder. In furtherance of, and without
limiting the foregoing, Mortgagor shall provide Mortgagee with a contemporaneous
exact copy of all written communications sent to or received from the ground
lessor under the Oil and Gas Lease and shall give Mortgagee an immediate written
explanation of all oral communications sent to or received from the ground
lessor under the Oil and Gas Lease of a material nature or which involves a
claimed breach or default under the Oil and Gas Lease by either ground lessor or
the Mortgagor. Mortgagor will take all reasonable steps, including legal
proceedings, to protect its own right, title and interest in any of the Property
and to enable Mortgagee to defend its interest therein. Without limitation, if
any action, proceeding, motion or notice shall be commenced or filed in respect
to the Oil and Gas Lease or the Property in connection with any case under the
Bankruptcy Code, 11 U.S.C. §101 et seq., Mortgagee shall have the option, to the
exclusion of Mortgagor, exercisable upon notice from Mortgagee to Mortgagor, to
conduct and control any such litigation with counsel of Mortgagee’s choice, but
Mortgagee shall consult with and advise Mortgagor, from time to time of the
progress of any such litigation. Mortgagee may proceed in its own name or in the
name of Mortgagor in connection with any such litigation, and Mortgagor agrees
to execute any and all powers, authorizations, consents and other documents
required by the Mortgagee in connection therewith. Mortgagor shall, upon demand,
pay to Mortgagee all costs and expenses (including reasonable attorneys’ fees)
paid or incurred by Mortgagee in connection with the prosecution or conduct of
any such proceedings. Any such costs or expenses not paid by Mortgagor as
aforesaid shall be secured by the lien of this Mortgage and shall be added to
the principal amount of the indebtedness secured hereby. Mortgagor shall not
commence any action, suit, proceeding or case, or file any application or make
any motion, in respect of the Oil and Gas Lease in any such case under Debtor
Relief Laws (as such term is defined in the Loan Agreement) without the prior
written consent of Mortgagee.

 

(vii) The lien of this Mortgage shall attach to all of Mortgagor’s rights and
remedies at any time arising under or pursuant to subsection 365(h) of the
Bankruptcy Code, 11 U.S.C. §365(h), including, without limitation, all of
Mortgagor’s rights to remain in possession of the Premises thereunder. Mortgagor
shall not, without Mortgagee’s prior written consent, elect to treat the Oil and
Gas Lease as terminated under subsection 365(h)(1) of the Bankruptcy Code, 11
U.S.C. §365(h)(1), and any such election made without Mortgagee’s prior written
consent shall be void.

 

14

 

 

(ix) Mortgagor hereby unconditionally assigns, transfers and sets over to
Mortgagee all of its claims and rights to the payment of damages arising from
any rejection by the ground lessor of the Oil and Gas Lease under the Bankruptcy
Code, 11 U.S.C. §101 et seq. Mortgagee shall have the right to proceed in its
own name or in the name of Mortgagor in respect of any claim, suit, action or
proceeding relating to the rejection of the Oil and Gas Lease, including,
without limitation, the right to file and prosecute, to the exclusion of
Mortgagor, any proofs of claim, complaints, motions, applications, notices and
other documents, in any case in respect of the ground lessor under any Debtor
Relief Laws. This assignment constitutes a present, irrevocable and
unconditional assignment of the foregoing claims, rights and remedies, and shall
continue in effect until all of the indebtedness and obligations secured by this
Mortgage shall have been satisfied and discharged in full.

 

(x) Unless Mortgagee shall otherwise expressly consent in writing, the fee title
to the property demised by the Oil and Gas Lease and the leasehold estate shall
not merge but shall always remain separate and distinct, notwithstanding the
union of such estates either in the ground lessor or the Mortgagor or in a third
party by purchase or otherwise.

 

(xi) In the event that the ground lessor’s interest and estate in, to or under
the Oil and Gas Lease or the Premises is held or owned by the same person or
entity which holds or owns the Mortgagor’s interest and estate in, to or under
the Oil and Gas Lease or the Premises, the lien, right, title and interest under
and pursuant to this Mortgage shall at the election of Mortgagee, evidenced by
the filing of a recorded instrument stating the same, automatically, without any
further documentation, extend to and shall be spread to and over the fee simple
estate in and to the Premises and shall be and constitute a fee simple mortgage.

 

(r) Indemnification.

 

(i) Mortgagor will indemnify and hold harmless Mortgagee from and against, and
reimburse Mortgagee on demand for, any and all Indemnified Matters (hereinafter
defined). For purposes of this paragraph (r), the term “Mortgagee” shall include
the directors, officers, partners, employees and agents of Mortgagee and any
persons owned or controlled by, owning or controlling, or under common control
or affiliated with Mortgagee. Without limitation, the forgoing indemnities shall
apply to each indemnified person with respect to matters which in whole or in
part are caused by or arise out of the negligence of such (and/or any other)
indemnified person. Any amount to be paid under this paragraph (r) by Mortgagor
to Mortgagee shall be a demand obligation owing by Mortgagor (which Mortgagor
hereby promises to pay) to Mortgagee pursuant to this Mortgage. Nothing in this
paragraph, elsewhere in this Mortgage or in the Note shall limit or impair any
rights or remedies of Mortgagee (including without limitation any rights of
contribution or indemnification) against Mortgagor or any other person under any
other provision of this Mortgage or the Note.

 

15

 

 

(ii) As used herein, the term “Indemnified Matters” means any and all claims,
demands, liabilities (including strict liability), losses, damages (including
consequential damages), causes of action, judgments, penalties, fines, costs and
expenses (including without limitation, reasonable fees and expenses of
attorneys and other professional consultants and experts, and of the
investigation and defense of any claim, whether or not such claim is ultimately
defeated, and the settlement of any claim or judgment including all value paid
or given in settlement) of every kind, known or unknown, foreseeable or
unforeseeable, which may be imposed upon, asserted against or incurred or paid
by Mortgagee at any time and from time to time, whenever imposed, asserted or
incurred, because of, resulting from, in connection with, or arising out of any
transaction, act, omission, event or circumstance in any way connected with the
Property or with this Mortgage or the Note, including but not limited to any
bodily injury or death or property damage occurring in or upon or in the
vicinity of the Property through any cause whatsoever at any time on or before
the Release Date (hereinafter defined) any act performed or omitted to be
performed hereunder or under any the Note, any breach by Mortgagor of any
representation, warranty, covenant, agreement or condition contained in this
Mortgage or in the Note, any default as defined herein, any claim under or with
respect to any Lease (hereinafter defined). The term “Release Date” as used
herein means the earlier of the following two dates: (i) the date on which the
indebtedness and obligations secured hereby have been paid and performed in full
and this Mortgage has been released or satisfied of record, or (ii) the date on
which the lien of this Mortgage is fully and finally foreclosed or a conveyance
by deed in lieu of such foreclosure is fully and finally effective, and
possession of the Property has been given to the purchaser or grantee free of
occupancy and claims to occupancy by Mortgagor and Mortgagor’s heirs, devisees,
representatives, successors and assigns; provided, that if such payment,
performance, release, foreclosure or conveyance is challenged, in bankruptcy
proceedings or otherwise, the Release Date shall be deemed not to have occurred
until such challenge is rejected, dismissed or withdrawn with prejudice. The
indemnities in this paragraph (r) shall not terminate upon the Release Date or
upon the release, satisfaction, foreclosure or other termination of this
Mortgage but will survive the Release Date, foreclosure of this Mortgage or
conveyance in lieu of foreclosure, the repayment of the Secured Indebtedness,
the discharge and satisfaction or release of this Mortgage and the Note, any
bankruptcy or other debtor relief proceeding, and any other event whatsoever.
Notwithstanding the foregoing the indemnities in the paragraph (r) shall
terminate and be of no further force or effect in the event that no claim for
Indemnified Matters shall be asserted, or action therefor instituted, prior to
the expiration of the statutory period of limitations under applicable Law
following the Release Date.

 

Section 2.2.  Performance by Mortgagee on Mortgagor’s Behalf. Mortgagor agrees
that, if Mortgagor fails, after the expiration of any applicable grace and/or
cure period, to perform any act or to take any action which under any Loan
Document Mortgagor is required to perform or take, or to pay any money which
under any Loan Document Mortgagor is required to pay, and whether or not the
failure then constitutes a default hereunder or thereunder, and whether or not
there has occurred any default or defaults hereunder or the Secured Indebtedness
has been accelerated, Mortgagee, in Mortgagor’s name or its own name, may, but
shall not be obligated to, after reasonable written notice to Mortgagor under
the circumstances, perform or cause to be performed such act or take such action
or pay such money, and any expenses so incurred by Mortgagee, with interest
thereon at any post-default rate provided for in the Note, and any money so paid
by Mortgagee shall be a demand obligation owing by Mortgagor to Mortgagee (which
obligation Mortgagor hereby promises to pay), shall be a part of the
indebtedness secured hereby, and Mortgagee, upon making such payment, shall be
subrogated to all of the rights of the person, entity or body politic receiving
such payment. Mortgagee and its designees shall have the right to enter upon the
Property at any time and from time to time, after reasonable notice to
Mortgagor, for any such purposes. No such payment or performance by Mortgagee
shall waive or cure any default or waive any right, remedy or recourse of
Mortgagee. Any such payment may be made by Mortgagee in reliance on any
statement, invoice or claim without inquiry into the validity or accuracy
thereof. Each amount due and owing by Mortgagor to Mortgagee pursuant to this
Mortgage shall bear interest, from the date such amount becomes due until paid,
at any post-default rate provided for in the Note but never in excess of the
maximum nonusurious amount permitted by applicable law, including applicable
exceptions whereby no maximum amount is prescribed, which interest shall be
payable to Mortgagee on demand; and all such amounts, together with such
interest thereon, shall automatically and without notice be a part of the
indebtedness secured hereby. The amount and nature of any expense by Mortgagee
hereunder and the time when paid shall be fully established by the certificate
of Mortgagee or any of Mortgagee’s officers or agents.

 

16

 

 

Section 2.3.  Absence of Obligations of Mortgagee with Respect to Property.
Notwithstanding anything in this Mortgage to the contrary, including, without
limitation, the definition of “Property” and/or the provisions of Article 3
hereof, (i) to the extent permitted by applicable law, the Property is composed
of Mortgagor’s rights, title and interests therein but not Mortgagor’s
obligations, duties or liabilities pertaining thereto, (ii) Mortgagee neither
assumes nor shall have any obligations, duties or liabilities in connection with
any portion of the items described in the definition of “Property” herein,
either prior to or after obtaining title to such Property, whether by
foreclosure sale, the granting of a deed in lieu of foreclosure or otherwise,
and (iii) Mortgagee may, at any time prior to or after the acquisition of title
to any portion of the Property as above described, advise any party in writing
as to the extent of Mortgagee’s interest therein and/or expressly disaffirm in
writing any rights, interests, obligations, duties and/or liabilities with
respect to such Property or matters related thereto. Without limiting the
generality of the foregoing, it is understood and agreed that Mortgagee shall
have no obligations, duties or liabilities prior to or after acquisition of
title to any portion of the Property, as lessee under any lease or purchaser or
seller under any contract or option unless Mortgagee elects otherwise by written
notification.

 

Section 2.4.  Authorization to File Financing Statements; Power of Attorney.
Mortgagor hereby authorizes Mortgagee at any time and from time to time to file
any initial financing statements, amendments thereto and continuation statements
with or without signature of Mortgagor as authorized by applicable law, as
applicable to the Collateral required by Mortgagee to establish or maintain the
validity, perfection and priority of the security interests granted in this
Mortgage. For the purpose of such filings, Mortgagor agrees to furnish any
information reasonably requested by Mortgagee promptly upon request by
Mortgagee. Mortgagor also ratifies its authorization for Mortgagee to have filed
any like initial financing statements, amendments thereto or continuation
statements if filed prior to the date of this Mortgage. Mortgagor hereby
irrevocably constitutes and appoints Mortgagee and any officer or agent of
Mortgagee, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of Mortgagor or in Mortgagor’s own name to execute in Mortgagor’s name any
such financing statements, amendments and continuation statements and to
otherwise carry out the purposes of this Section 2.4, to the extent that
Mortgagor’s authorization above is not sufficient. To the extent permitted by
law, Mortgagor hereby ratifies all acts said attorneys-in-fact shall lawfully
do, have done in the past or cause to be done in the future by virtue hereof.
This power of attorney is a power coupled with an interest and shall be
irrevocable.

 

17

 

 

ARTICLE 3

 

Assignment of Rents and Leases

 

Section 3.1.  Assignment. Mortgagor hereby unconditionally, absolutely and
presently sells, grants, transfers, releases, conveys and assigns to Mortgagee
all Rents (hereinafter defined) and all of Mortgagor’s rights in and under all
Leases (hereinafter defined). This grant, transfer, assignment and conveyance of
Leases gives Mortgagee the present unconditional and absolute right and title to
the Leases and Rents and to collect and receive the Rents. So long as no Default
has occurred, which remains uncured, Mortgagor shall have a license (which
license shall terminate automatically and without further notice upon the
occurrence of a Default), in the place and stead of Mortgagee, to collect, but
not prior to accrual, the Rents under the Leases and, where applicable,
subleases, such Rents to be held in trust for Mortgagee and to otherwise deal
with all Leases as permitted by this Mortgage. Each month, provided no Default
has occurred, which remains uncured, Mortgagor may retain such Rents as were
collected that month and may use and enjoy such Rents free of any trust for
Mortgagee. Upon the revocation of such license, all Rents shall be paid directly
to Mortgagee and not through the Mortgagor, all without the necessity of any
further action by Mortgagee, including, without limitation, any action to obtain
possession of the Land, Improvements or any other portion of the Property or any
action for the appointment of a receiver. Mortgagor, during the continuance of
any Default, hereby authorizes and directs the tenants under the Leases to pay
Rents to Mortgagee upon written demand by Mortgagee, without further consent of
Mortgagor, without any obligation of such tenants to determine whether a Default
has in fact occurred and regardless of whether Mortgagee has taken possession of
any portion of the Property, and the tenants may rely upon any written statement
delivered by Mortgagee to the tenants. Any such payments to Mortgagee shall
constitute payments to Mortgagor under the Leases, and Mortgagor hereby
irrevocably appoints Mortgagee as its attorney-in-fact to do all things which
Mortgagor might reasonably otherwise do with respect to the Property and the
Leases thereon, including, without limitation, (i) collecting Rents with or
without suit and applying the same, less expenses of collection, to any of the
obligations secured hereunder or to expenses of operating and maintaining the
Property (including reasonable reserves for anticipated expenses), at the option
of the Mortgagee, all in such manner as may be determined by Mortgagee, or at
the option of Mortgagee, holding the same as security for the payment of the
Secured Indebtedness, (ii) leasing, in the name of Mortgagor, the whole or any
part of the Property which may become vacant, and (iii) employing agents
therefor and paying such agents reasonable compensation for their services;
provided, however, that Mortgagee shall exercise such rights as attorney-in-fact
only subsequent to the occurrence of a Default under the terms of the Notes or
this Mortgage, which remains uncured. The curing of such Default, unless other
Defaults also then exist, shall entitle Mortgagor to recover its aforesaid
license to do any such things which Mortgagor might otherwise do with respect to
the Property and the Leases thereon and to again collect such Rents. The powers
and rights granted in this paragraph shall be in addition to the other remedies
herein provided for upon the occurrence of a Default and may be exercised
independently of or concurrently with any of said remedies. Nothing in the
foregoing shall be construed to impose any obligation upon Mortgagee to exercise
any power or right granted in this paragraph or to assume any liability under
any Lease of any part of the Property and no liability shall attach to Mortgagee
for failure or inability to collect any Rents under any such Lease. The
assignment contained in this Section shall automatically become null and void
upon the release or satisfaction of record of this Mortgage. As used herein: (i)
“Lease” means each existing or future lease, sublease (to the extent of
Mortgagor’s rights thereunder) or other agreement under the terms of which any
person has or acquires any right to occupy or use the Property, or any part
thereof, or interest therein, and each existing or future guaranty of payment or
performance thereunder, and all extensions, renewals, modifications and
replacements of each such lease, sublease, agreement or guaranty; and (ii)
“Rents” means all of the rents, revenue, income, profits and proceeds derived
and to be derived from the Property or arising from the use or enjoyment of any
portion thereof or from any Lease, including but not limited to the proceeds
from any negotiated lease termination or buyout of such Lease, liquidated
damages following default under any such Lease, all proceeds payable under any
policy of insurance covering loss of rents resulting from untenantability caused
by damage to any part of the Property, all of Mortgagor’s rights to recover
monetary amounts from any tenant in bankruptcy including, without limitation,
rights of recovery for use and occupancy and damage claims arising out of Lease
defaults, including rejections, under any applicable Debtor Relief Law
(hereinafter defined), together with any sums of money that may now or at any
time hereafter be or become due and payable to Mortgagor by virtue of any and
all royalties, overriding royalties, bonuses, delay rentals and any other amount
of any kind or character arising under any and all present and all future oil,
gas, mineral and mining leases covering the Property or any part thereof, and
all proceeds and other amounts paid or owing to Mortgagor under or pursuant to
any and all contracts and bonds relating to the construction or renovation of
the Property.

 

18

 

 

Section 3.2.  Covenants, Representations and Warranties Concerning Leases and
Rents. Mortgagor covenants, represents and warrants that: (a) Mortgagor has good
title to, and is the owner of the entire landlord’s interest in, the Leases and
Rents hereby assigned and authority to assign them; (b) to the extent that any
Leases currently exist, all such Leases are valid and enforceable, and in full
force and effect, and are unmodified except as stated therein; (c) neither
Mortgagor nor any tenant in the Property is in default under its Lease (and no
event has occurred which with the passage of time or notice or both would result
in a default under its Lease) or is the subject of any bankruptcy, insolvency or
similar proceeding; (d) except as provided in the Loan Documents and unless
otherwise stated in a Permitted Encumbrance, Mortgagor has not or will not
assign, mortgage, pledge or otherwise encumber any of the Rents or Leases and no
other person has or will acquire any right, title or interest in such Rents or
Leases; (e) no Rents have been waived, released, discounted, set off or
compromised; (f) except as stated in the Leases, Mortgagor has not received any
funds or deposits from any tenant for which credit has not already been made on
account of accrued Rents; (g) Mortgagor shall perform all of its obligations
under the Leases and enforce the tenants’ obligations under the Leases to the
extent enforcement is prudent under the circumstances; (h) Mortgagor will not
without the prior written consent of Mortgagee, enter into any Lease after the
date hereof, or waive, release, discount, set off, compromise, reduce or defer
any Rent, receive or collect Rents more than one (1) month in advance, grant any
rent-free period to any tenant, reduce any Lease term or waive, release or
otherwise modify any other material obligation under any Lease, renew or extend
any Lease except in accordance with a right of the tenant thereto in such Lease,
approve or consent to an assignment of a Lease or a subletting of any part of
the premises covered by a Lease, or settle or compromise any claim against a
tenant under a Lease in bankruptcy or otherwise; (i) Mortgagor will not, except
in good faith where the tenant is in material default thereunder, terminate or
consent to the cancellation or surrender of any Lease having an unexpired term
of one (1) year or more unless promptly after the cancellation or surrender a
new Lease of such premises is made with a new tenant having a credit standing,
in Mortgagee’s reasonable judgment, at least equivalent to that of the tenant
whose Lease was canceled, on substantially the same terms as the terminated or
canceled Lease; (j) Mortgagor will not execute any Lease except with the consent
of Mortgagee and for actual occupancy by the tenant thereunder; (k) Mortgagor
shall give prompt notice to Mortgagee, as soon as Mortgagor first obtains
notice, of any claim, or the commencement of any action, by any tenant or
subtenant under or with respect to a Lease regarding any claimed damage,
default, diminution of or offset against Rent, cancellation of the Lease, or
constructive eviction, excluding, however, notices of default under residential
Leases, and Mortgagor shall defend, at Mortgagor’s expense, any proceeding
pertaining to any Lease, including, if Mortgagee so requests, any such
proceeding to which Mortgagee is a party; (l) Mortgagor shall as often as
requested in writing by Mortgagee, within ten (10) days of each request, deliver
to Mortgagee a complete rent roll of the Property in such detail as Mortgagee
may reasonably require and financial statements of the tenants, subtenants and
guarantors under the Leases to the extent available to Mortgagor, and deliver to
such of the tenants and others obligated under the Leases specified by Mortgagee
written notice of the assignment in Section 3.1 hereof in form and content
satisfactory to Mortgagee; (m) promptly upon written request by Mortgagee,
Mortgagor shall deliver to Mortgagee executed originals of all Leases and copies
of all records relating thereto; (n) there shall be no merger of the leasehold
estates, created by the Leases, with the fee estate of the Land without the
prior written consent of Mortgagee; and (o) Mortgagee may at any time and from
time to time by specific written instrument intended for the purpose,
unilaterally subordinate the lien of this Mortgage to any Lease, without joinder
or consent of, or notice to, Mortgagor, any tenant or any other person, and
notice is hereby given to each tenant under a Lease of such right to
subordinate. No such subordination shall constitute a subordination to any lien
or other encumbrance, whenever arising, or improve the right of any junior lien
mortgagee; and nothing herein shall be construed as subordinating this Mortgage
to any Lease.

 

Section 3.3.  Estoppel Certificates. All Leases shall require the tenant to
execute and deliver to Mortgagee an estoppel certificate in customary form
within ten (10) days after written notice from the Mortgagee.

 

Section 3.4.  No Liability of Mortgagee. Mortgagee’s acceptance of this
assignment shall not be deemed to constitute Mortgagee a “mortgagee in
possession,” nor obligate Mortgagee to appear in or defend any proceeding
relating to any Lease or to the Property, or to take any action hereunder,
expend any money, incur any expenses, or perform any obligation or liability
under any Lease, or assume any obligation for any deposit delivered to Mortgagor
by any tenant and not as such delivered to and accepted by Mortgagee. Mortgagee
shall not be liable for any injury or damage to person or property in or about
the Property, or for Mortgagee’s failure to collect or to exercise diligence in
collecting Rents, but shall be accountable only for Rents that it shall actually
receive. Neither the assignment of Leases and Rents nor enforcement of
Mortgagee’s rights regarding Leases and Rents (including collection of Rents)
nor possession of the Property by Mortgagee nor Mortgagee’s consent to or
approval of any Lease (nor all of the same), shall render Mortgagee liable on
any obligation under or with respect to any Lease or constitute affirmation of,
or any subordination to, any Lease, occupancy, use or option.

 

19

 

 

If Mortgagee seeks or obtains any judicial relief regarding Rents or Leases, the
same shall in no way prevent the concurrent or subsequent employment of any
other appropriate rights or remedies nor shall same constitute an election of
judicial relief for any foreclosure or any other purpose. Mortgagee neither has
nor assumes any obligations as lessor or landlord with respect to any Lease. The
rights of Mortgagee under this Article 3 shall be cumulative of all other rights
of Mortgagee under the Loan Documents.

 

ARTICLE 4

 

Default

 

Section 4.1.  Events of Default. The occurrence of any one of the following
shall be a default under this Mortgage (“default” or “Default”):

 

(a) Failure to Pay Indebtedness. Any of the Secured Indebtedness is not paid
within five (5) days after the date as and when due, regardless of how such
amount may have become due.

 

(b) Nonperformance of Covenants. Any covenant, agreement or condition herein
(other than covenants otherwise addressed in another paragraph of this Section,
such as covenants to pay the Secured Indebtedness) is not fully and timely
performed, observed or kept, and such failure remains uncured for more than
thirty (30) days after written notice thereof shall have been sent by Mortgagee
to Mortgagor, unless the nature of the failure is such that (i) it cannot be
cured within the thirty (30) day period, (ii) Mortgagor institutes corrective
action within the thirty (30) day period, and (iii) Mortgagor diligently pursues
such action until the failure is remedied and completes the cure thereof within
a period of an additional thirty (30) days.

 

(c) Representations. Any statement, representation or warranty in any of the
Loan Documents is false or misleading in any material respect on the date hereof
or on the date as of which such statement, representation or warranty is made,
and such statement, representation or warranty is not made true and correct (as
of the time such corrective action is taken) within the applicable grace period
(if any) provided for in such Loan Document.

 

(d) Bankruptcy or Insolvency. Mortgagor or any other person liable, directly or
indirectly, for any of the Secured Indebtedness (or any general partner, joint
venturer or member of Mortgagor or such other person or entity):

 

(i) (A) Executes an assignment for the benefit of creditors, or takes any action
in furtherance thereof; or (B) admits in writing its inability to pay, or fails
to pay, its debts generally as they become due; or (C) as a debtor, files a
petition, case, proceeding or other action pursuant to, or voluntarily seeks the
benefit or benefits of, Title 11 of the United States Code as now or hereafter
in effect or any other law, domestic or foreign, as now or hereafter in effect
relating to bankruptcy, insolvency, liquidation, receivership, reorganization,
arrangement, composition, extension or adjustment of debts, or similar laws
affecting the rights of creditors (Title 11 of the United States Code and such
other laws being herein called “Debtor Relief Laws”), or takes any action in
furtherance thereof; or (D) seeks the appointment of a receiver, trustee,
custodian or liquidator of the Property or any part thereof or of any
significant portion of its other property; or

 

20

 

 

(ii) Suffers the filing of a petition, case, proceeding or other action against
it as a debtor under any Debtor Relief Law or seeking appointment of a receiver,
trustee, custodian or liquidator of the Property or any part thereof or of any
significant portion of its other property, and (A) admits, acquiesces in or
fails to contest diligently the material allegations thereof, or (B) the
petition, case, proceeding or other action results in entry of any order for
relief or order granting relief sought against it, or (C) in a proceeding under
Debtor Relief Laws, the case is converted from one chapter to another, or (D)
fails to have the petition, case, proceeding or other action permanently
dismissed or discharged on or before the earlier of trial thereon or sixty (60)
days next following the date of its filing; or

 

(iii) Conceals, removes, or permits to be concealed or removed, any part of its
property, with intent to hinder, delay or defraud its creditors or any of them,
or makes or suffers a transfer of any of its property which may be fraudulent
under any bankruptcy, fraudulent conveyance or similar law; or makes any
transfer of its property to or for the benefit of a creditor at a time when
other creditors similarly situated have not been paid; or suffers or permits,
while insolvent, any creditor to obtain a lien (other than as described in
subparagraph (iv) below) upon any of its property through legal proceedings
which are not vacated and such lien discharged prior to enforcement thereof and
in any event within sixty (60) days from the date thereof; or

 

(iv) Fails to have discharged within a period of thirty (30) days, but in any
event prior to sale, seizure or transfer of title, any attachment,
sequestration, or similar writ levied upon any portion of its property;
provided, however, that the occurrence of the foregoing shall not constitute a
Default so long as any such levy is being contested in good faith by proper
proceedings which stays the enforcement of the same; or

 

(v) Fails to pay immediately or to have bonded off to the complete satisfaction
of Mortgagee any final money judgment against it within a period of thirty (30)
days from the date of entry, but in any event, prior to any action being taken
to enforce the same.

 

(e) Transfer of the Property. Any sale, lease, conveyance, assignment, pledge,
encumbrance, or transfer of all or any part of the Property or any interest
therein, voluntarily or involuntarily, whether by operation of law or otherwise,
except: (i) sales or transfers of items of the Accessories which have become
obsolete or worn beyond practical use and which have been replaced by adequate
substitutes, owned by Mortgagor, having a value equal to or greater than the
replaced items when new; and (ii) the grant, in the ordinary course of business,
of a leasehold interest in a part of the Improvements to a tenant for occupancy,
not containing a right or option to purchase and not in contravention of any
provision of this Mortgage or of any other Loan Document. Mortgagee may, in its
sole discretion, waive a default under this paragraph, but it shall have no
obligation to do so, and any waiver may be conditioned upon such one or more of
the following (if any) which Mortgagee may require: the grantee’s integrity,
reputation, character, creditworthiness and management ability being
satisfactory to Mortgagee in its sole judgment and grantee executing, prior to
such sale or transfer, a written assumption agreement containing such terms as
Mortgagee may require, a principal paydown on the Note, an increase in the rate
of interest payable under the Note, a transfer fee, a modification of the term
of the Note, and any other modification of the Loan Documents which Mortgagee
may require. NOTICE - THE DEBT SECURED HEREBY IS SUBJECT TO CALL IN FULL IN THE
EVENT OF SALE OR CONVEYANCE OF THE PROPERTY CONVEYED.

 

21

 

 

(f) Abandonment. The owner of the Property abandons any of the Property without
the intent to return.

 

(g) Destruction. The Improvements are so demolished, destroyed or damaged that,
in the reasonable opinion of Mortgagee, they cannot be restored or rebuilt with
available funds in accordance with the terms hereof prior to the final maturity
date of the Notes.

 

(h) Condemnation. (i) Any governmental authority shall require, or commence any
proceeding for, the demolition of any building or structure comprising a part of
the Premises, or (ii) there is commenced any proceeding to condemn or otherwise
take pursuant to the power of eminent domain, or a contract for sale or a
conveyance in lieu of such a taking is executed which provides for the transfer
of, a material portion of the Premises. For the purposes hereof, a taking or
transfer of a material portion of the Premises shall mean any taking (or
transfer in lieu thereof) to an extent that any current or proposed use of the
Premises cannot be continued or any taking (or transfer in lieu thereof) of any
portion which would result in the blockage or substantial impairment of access
or utility service to the Improvements or which would cause the Premises to fail
to comply with any Legal Requirement.

 

(i) Liquidation, Etc. The liquidation, termination, dissolution, insolvency,
merger, consolidation or failure to maintain good standing of Mortgagor, or any
general partner of Mortgagor in the State of Illinois or California and/or the
state of incorporation or organization, if different, or the death, legal
incapacity or insolvency of Nikolas Konstant.

 

(j) Enforceability; Priority. Any of the Loan Documents shall for any reason
without Mortgagee’s specific written consent cease to be in full force and
effect, or shall be declared null and void or unenforceable in whole or in part,
or the validity or enforceability thereof, in whole or in part, shall be
challenged or denied by any party thereto other than Mortgagee; or the liens,
mortgages or security interests of Mortgagee in any of the Property become
unenforceable in whole or in part, or cease to be of the priority herein
required, or the validity or enforceability thereof, in whole or in part, shall
be challenged or denied by Mortgagor or any person obligated to pay any part of
the Secured Indebtedness.

 

(k) Material Adverse Change. In Mortgagee’s reasonable opinion: (a) the prospect
of payment of all or any part of the Secured Indebtedness has been impaired
because of a material, adverse change in the Property or the financial
condition, results of operations, business or properties of Mortgagor or any
person liable, directly or indirectly, for any of the Secured Indebtedness or
(b) a material adverse change upon the legality, validity, binding effect or
enforceability of any of the Loan Documents or the Oil and Gas Lease.

 

(l) Other Property Related Agreements. A default or event of default occurs, by
any party thereto, under any of the Amended and Restated Agreement of Limited
Partnership, the Oil and Gas Lease or the Redevelopment Agreement, which default
remains uncured beyond applicable grace and/or cure periods provided thereby, or
any of the foregoing is modified in any matter whatsoever, without the prior
written consent of Mortgagee, or is terminated for any reason whatsoever.

 

Section 4.2 Notice and Cure. If any provision of this Mortgage or any other Loan
Document provides for Mortgagee to give to Mortgagor any notice regarding a
default or incipient default, then if Mortgagee shall fail to give such notice
to Mortgagor as provided, the sole and exclusive remedy of Mortgagor for such
failure shall be to seek appropriate equitable relief to enforce the agreement
to give such notice and to have any acceleration of the maturity of the Note and
the Secured Indebtedness postponed or revoked and foreclosure proceedings in
connection therewith delayed or terminated pending or upon the curing of such
default in the manner and during the period of time permitted by such agreement,
if any, and Mortgagor shall have no right to damages or any other type of relief
not herein specifically set out against Mortgagee, all of which damages or other
relief are hereby waived by Mortgagor. Nothing herein or in any other Loan
Document shall operate or be construed to add on or make cumulative any cure or
grace periods specified in any of the Loan Documents.

 

22

 

 

ARTICLE 5

 

Remedies

 

Section 5.1.  Certain Remedies. If a Default shall occur, which remains uncured,
Mortgagee may (but shall have no obligation to) exercise any one or more of the
following remedies, without notice (unless notice is required by applicable
statute and has not been waived hereby or in the concurrently executed
agreements):

 

(a) Acceleration. Mortgagee may at any time and from time to time declare any or
all of the Secured Indebtedness immediately due and payable and such Secured
Indebtedness shall thereupon be immediately due and payable. Upon and such
declaration, such Secured Indebtedness shall thereupon be immediately due and
payable without presentment, demand, protest, notice of protest, notice of
acceleration or of intention to accelerate or any other notice or declaration of
any kind, all of which are hereby expressly waived by Mortgagor. Without
limitation of the foregoing, upon the occurrence of a Default described in
clauses (A), (C) or (D) of subparagraph (i) of paragraph (d) of Section 4.1,
hereof, all of the Secured Indebtedness shall thereupon be immediately due and
payable, without presentment, demand, protest, notice of protest, declaration or
notice of acceleration or intention to accelerate, or any other notice,
declaration or act of any kind, all of which are hereby expressly waived by
Mortgagor.

 

(b) Enforcement of Assignment of Rents. In addition to the rights of Mortgagee
under Article 3 hereof, prior or subsequent to taking possession of any portion
of the Property or taking any action with respect to such possession, Mortgagee
may: (1) collect and/or sue for the Rents in Mortgagee’s own name, give receipts
and releases therefor, and after deducting all expenses of collection, including
reasonable attorneys’ fees and expenses, apply the net proceeds thereof to the
Secured Indebtedness in such manner and order as Mortgagee may elect and/or to
the operation and management of the Property, including the payment of
management, brokerage and reasonable attorney’s fees and expenses; and (2)
require Mortgagor to transfer all security deposits and records thereof to
Mortgagee together with original counterparts of the Leases.

 

(c) Foreclosure. Mortgagee may, with or without entry, institute one or more
actions for the complete or partial foreclosure of this Mortgage or to institute
other proceedings according to law for foreclosure, and prosecute the same to
judgment, execution and sale, for the collection of the Secured Indebtedness and
all costs and expenses of such proceedings, including reasonable attorneys’ fees
and actual attorneys’ expenses.

 

To the extent permitted by law, Mortgagee has the option of proceeding as to
Mortgagor’s interest in both the Premises and the Accessories in accordance with
its rights and remedies in respect of the Property, in which event the default
provisions of the Uniform Commercial Code will not apply. Mortgagee also has the
option of exercising, in respect of Mortgagor’s interest in the Property
consisting of Accessories, all of the rights and remedies available to a secured
party upon default under the applicable provisions of the Illinois Uniform
Commercial Code. In the event Mortgagee elects to proceed with respect to the
Accessories separately from the Land, whenever applicable provisions of the
Illinois Uniform Commercial Code require that notice be reasonable, ten (10)
days notice will be deemed reasonable.

 

23

 

 

(d) Mortgages of Conveyance and Transfer Upon the completion of every
foreclosure, the public officer acting under executive order of the court (a
“Selling Official”) will execute and deliver to each purchaser a bill of sale or
deed of conveyance, as appropriate, for the items of the Property that are sold.
Mortgagor hereby grants every such Selling Official the power as the
attorney-in-fact of Mortgagor to execute and deliver in Mortgagor’s name all
deeds, bills of sale and conveyances necessary to convey and transfer to the
purchaser all of Mortgagor’s rights, title and interest in the items of Property
which are sold. Mortgagor hereby ratifies and confirms all that such
attorney-in-fact lawfully do pursuant to such power. Nevertheless, Mortgagor, if
so requested by the Selling Official or by any purchaser, will ratify any such
sale by executing and delivering to such Selling Official or to such purchaser,
as applicable, such deeds, bills of sale or other Mortgages of conveyance and
transfer as may be specified in any such request.

 

(f) Recitals. The recitals contained in any Mortgage of conveyance or transfer
made by a Selling Official to any purchaser at any judicial sale will, to the
extent permitted by law, conclusively establish the truth and accuracy of the
matters stated therein, including the amount of the Obligations, the occurrence
of a Default, and the advertisement and conduct of such judicial sale in the
manner provided herein or under applicable law, and the qualification of the
Selling Official. All prerequisites to such judicial sale will be presumed from
such recitals to have been satisfied and performed.

 

(g) Divestiture of Title; Bar. To the extent permitted by applicable law, every
sale made as contemplated by this Mortgage will operate to divest all rights,
title, and interest of Mortgagor in and to the items of the Property that are
sold, and will be a perpetual bar, both at law and in equity, against Mortgagor
and Mortgagor’s heirs, executors, administrators, personal representatives,
successors and assigns, and against everyone else, claiming the item sold either
from, through or under Mortgagor or Mortgagor’s heirs, executors,
administrators, personal representatives, successors or assigns.

 

(h) Sale of Portion of Mortgaged Property. The Lien created by this Mortgage, as
it pertains to any Property that remains unsold, will not be affected by
foreclosure sale of less than all of the Property.

 

(i) Receiver. Mortgagee may apply to any court of competent jurisdiction to have
a receiver appointed to enter upon and take possession of the Property, collect
the Rents therefrom and apply the same as the court may direct, such receiver to
have all of the rights and powers permitted under the laws of the State of
Illinois or California. To the extent permitted by law, the right of the
appointment of such receiver shall be a matter of strict right without regard to
the value or the occupancy of the Property or the solvency or insolvency of
Mortgagor. The expenses, including receiver’s fees, reasonable attorneys’ fees,
costs and agent’s commission incurred pursuant to the powers herein contained,
together with interest thereon at the default rate under the Notes, shall be
secured hereby and shall be due and payable by Mortgagor immediately without
notice or demand. Notwithstanding the appointment of any receiver or other
custodian, Mortgagee shall be entitled as pledgee to the possession and control
of any cash or deposits at the time held by, payable, or deliverable under the
terms of this Mortgage to the Mortgagee, and the Mortgagee shall have the right
to offset the unpaid Secured Indebtedness against any such cash or deposits in
such order as Mortgagee may elect.

 

(j) Uniform Commercial Code. Mortgagee may exercise any or all of its rights and
remedies under the Illinois or California Uniform Commercial Codes as in effect
from time to time, (or under the Uniform Commercial Code in force from time to
time in any other state to the extent the same is applicable law) or other
applicable law as well as all other rights and remedies possessed by Mortgagee,
all of which shall be cumulative. Mortgagee is hereby authorized and empowered
to enter the Property or other place where the Accessories may be located
without legal process, and to take possession of the Accessories without notice
or demand, which hereby are waived to the maximum extent permitted by the laws
of the State of Illinois or California. Upon demand by Mortgagee, Mortgagor
shall make the Accessories available to Mortgagee at a place reasonably
convenient to Mortgagee. Mortgagee may proceed under the Uniform Commercial Code
as to all or any part of the Accessories, and in conjunction therewith may
exercise all of the rights, remedies and powers of a secured creditor under the
Uniform Commercial Code. Any notification required by the Uniform Commercial
Code shall be deemed reasonably and properly given if sent in accordance with
the Notice provisions of this Mortgage at least ten (10) days before any sale or
other disposition of the Accessories. Mortgagee may choose to dispose of some or
all of the property, in any combination consisting of both Accessories and
Property, in one or more public or private sales to be held in accordance with
the Law and procedures applicable to real property, as permitted by Article 9 of
the Uniform Commercial Code. Mortgagor agrees that such a sale of Accessories
together with Property constitutes a commercially reasonable sale of the
Accessories.

 

24

 

 

(k) Lawsuits. Mortgagee may proceed by a suit or suits in equity or at law,
whether for collection of the indebtedness secured hereby, the specific
performance of any covenant or agreement herein contained or in aid of the
execution of any power herein granted, or for any foreclosure hereunder or for
the sale of the Property under the judgment or decree of any court or courts of
competent jurisdiction. Mortgagor hereby assents to the passage of a decree for
the sale of the Property by any equity court having jurisdiction.

 

(l) Entry on Property. Mortgagee is authorized, prior or subsequent to the
institution of any foreclosure proceedings, to the fullest extent permitted by
applicable law, to enter upon the Property, or any part thereof, and to take
possession of the Property and all books and records relating thereto, and to
exercise without interference from Mortgagor any and all rights which Mortgagor
has with respect to the management, possession, operation, protection or
preservation of the Property. Mortgagee shall not be deemed to have taken
possession of the Property or any part thereof except upon the exercise of its
right to do so, and then only to the extent evidenced by its demand and overt
act specifically for such purpose. All costs, expenses and liabilities of every
character reasonably incurred by Mortgagee in managing, operating, maintaining,
protecting or preserving the Property shall constitute a demand obligation of
Mortgagor (which obligation Mortgagor hereby promises to pay) to Mortgagee
pursuant to this Mortgage. If necessary to obtain the possession provided for
above, Mortgagee may invoke any and all legal remedies to dispossess Mortgagor.
In connection with any action taken by Mortgagee pursuant to this Section,
Mortgagee shall not be liable for any loss sustained by Mortgagor resulting from
any failure to let the Property or any part thereof, or from any act or omission
of Mortgagee in managing the Property unless such loss is caused by the willful
misconduct and bad faith of Mortgagee, nor shall Mortgagee be obligated to
perform or discharge any obligation, duty or liability of Mortgagor arising
under any lease or other agreement relating to the Property or arising under any
Permitted Encumbrance or otherwise arising, except as otherwise expressly
provided in any subordination, non-disturbance and attornment agreement executed
by Mortgagee with respect to the Property. Mortgagor hereby assents to, ratifies
and confirms any and all actions of Mortgagee with respect to the Property taken
under this Section.

 

(m) Other Rights and Remedies. Mortgagee may exercise any and all other rights
and remedies which Mortgagee may have under the Loan Documents, or at law or in
equity or otherwise.

 

Section 5.3.  Proceeds of Foreclosure. The proceeds of any sale held by
Mortgagee or any receiver or public officer in foreclosure of the liens and
security interests evidenced hereby shall be applied in accordance with the
requirements of applicable laws and to the extent consistent therewith: FIRST,
to the payment of all necessary out of pocket costs and expenses incident to
such foreclosure sale, including but not limited to all reasonable attorneys’
fees and legal expenses, advertising costs, auctioneers’ fees, costs of title
rundowns and lien searches, inspection fees, appraisal costs, fees for
professional services, environmental assessment and remediation fees, all court
costs and charges of every character, and to the payment of the other Secured
Indebtedness, including specifically without limitation the principal, accrued
interest and reasonable attorneys’ fees due and unpaid on the Note and the
amounts due and unpaid and owed to Mortgagee under this Mortgage, the order and
manner of application to the items in this clause FIRST to be in Mortgagee’s
sole discretion; and SECOND, the remainder, if any there shall be, shall be paid
to Mortgagor, or to Mortgagor’s representatives, successors or assigns, or such
other persons or entities (including the Mortgagee or beneficiary of any
inferior lien) as may be entitled thereto by law; provided, however, that if
Mortgagee is uncertain which person or persons are so entitled, Mortgagee may
interplead such remainder in any court of competent jurisdiction, and the amount
of any reasonable attorneys’ fees, court costs and out of pocket expenses
incurred in such action shall be a part of the Secured Indebtedness and shall be
reimbursable (without limitation) from such remainder.

 

25

 

 

Section 5.4.  Mortgagee as Purchaser. Mortgagee shall have the right to become
the purchaser at any sale held by Mortgagee or by any receiver or public officer
or at any public sale, and Mortgagee shall have the right to credit upon the
amount of Mortgagee’s successful bid, to the extent necessary to satisfy such
bid, all or any part of the Secured Indebtedness in such manner and order as
Mortgagee may elect.

 

Section 5.6.  Foreclosure as to Matured Debt. Upon the occurrence of a Default,
Mortgagee shall have the right to proceed with foreclosure (judicial or
nonjudicial) of the liens and security interests hereunder without declaring the
entire Secured Indebtedness due, and in such event any such foreclosure sale may
be made subject to the unmatured part of the Secured Indebtedness; and any such
sale shall not in any manner affect the unmatured part of the Secured
Indebtedness, but as to such unmatured part this Mortgage shall remain in full
force and effect just as though no sale had been made. The proceeds of such sale
shall be applied as provided in Section 5.3 hereof except that the amount paid
under clause FIRST thereof shall be only the matured portion of the Secured
Indebtedness and any proceeds of such sale in excess of those provided for in
clause FIRST (modified as provided above) shall be applied to the prepayment
(without penalty) of any other Secured Indebtedness in such manner and order and
to such extent as Mortgagee deems advisable, and the remainder, if any, shall be
applied as provided in clause SECOND of Section 5.3 hereof. Several sales may be
made hereunder without exhausting the right of sale for any unmatured part of
the Secured Indebtedness.

 

Section 5.6.  Remedies Cumulative. All rights and remedies provided for herein
and in any other Loan Document are cumulative of each other and of any and all
other rights and remedies existing at law or in equity, and Mortgagee shall, in
addition to the rights and remedies provided herein or in any other Loan
Document, be entitled to avail itself of all such other rights and remedies as
may now or hereafter exist at law or in equity for the collection of the Secured
Indebtedness and the enforcement of the covenants herein and the foreclosure of
the liens and security interests evidenced hereby, and the resort to any right
or remedy provided for hereunder or under any such other Loan Document or
provided for by law or in equity shall not prevent the concurrent or subsequent
employment of any other appropriate right or rights or remedy or remedies.

 

Section 5.7.  Mortgagee’s Discretion as to Security. Mortgagee may resort to any
security given by this Mortgage or to any other security now existing or
hereafter given to secure the payment of the Secured Indebtedness, in whole or
in part, and in such portions and in such order as may seem best to Mortgagee in
its sole discretion, and any such action shall not in anywise be considered as a
waiver of any of the rights, benefits, liens or security interests evidenced by
this Mortgage.

 

26

 

 

Section 5.8.  Mortgagor’s Waiver of Certain Rights. To the full extent Mortgagor
may do so, Mortgagor agrees that Mortgagor will not at any time insist upon,
plead, claim or take the benefit or advantage of any law now or hereafter in
force providing for any appraisement, valuation, stay, extension or redemption,
homestead, moratorium, reinstatement, marshaling or forbearance, and Mortgagor,
for Mortgagor, Mortgagor’s heirs, devisees, representatives, successors and
assigns, and for any and all persons ever claiming any interest in the Property,
to the extent permitted by applicable law, hereby waives and releases all rights
of redemption, valuation, appraisement, stay of execution, notice of intention
to mature or declare due the whole of the Secured Indebtedness, notice of
election to mature or declare due the whole of the Secured Indebtedness and all
rights to a marshaling of assets of Mortgagor, including the Property, or to a
sale in inverse order of alienation in the event of foreclosure of the liens
and/or security interests hereby created. Mortgagor shall not have or assert any
right under any statute or rule of law pertaining to the marshaling of assets,
sale in inverse order of alienation, the exemption of homestead, the
administration of estates of decedents, or other matters whatsoever to defeat,
reduce or affect the right of Mortgagee under the terms of this Mortgage to a
sale of the Property for the collection of the Secured Indebtedness without any
prior or different resort for collection, or the right of Mortgagee under the
terms of this Mortgage to the payment of the Secured Indebtedness out of the
proceeds of sale of the Property in preference to every other claimant
whatsoever. To the extent permitted by law, Mortgagor waives any right or remedy
which Mortgagor may have or be able to assert pursuant to any provision of
Illinois or California law pertaining to the rights and remedies of sureties. If
any law referred to in this Section and now in force, of which Mortgagor or
Mortgagor’s heirs, devisees, representatives, successors or assigns or any other
persons claiming any interest in the Property might take advantage despite this
Section, shall hereafter be repealed or cease to be in force, such law shall not
thereafter be deemed to preclude the application of this Section to the extent
permitted by law.

 

Section 5.9.  Delivery of Possession After Foreclosure. In the event there is a
foreclosure sale hereunder and at the time of such sale, Mortgagor or
Mortgagor’s representatives, or successors as owners of the Property are
occupying or using the Property, or any part thereof, each and all shall
immediately become the tenant of the purchaser at such sale, which tenancy shall
be a tenancy from day to day, terminable at the will of purchaser, at a
reasonable rental per day based upon the value of the property occupied, such
rental to be due daily to the purchaser; and to the extent permitted by
applicable law, the purchaser at such sale shall, notwithstanding any language
herein apparently to the contrary, have the sole option to demand immediate
possession following the sale or to permit the occupants to remain as tenants at
will. Except as otherwise expressly agreed to by Mortgagee in any subordination,
non-disturbance and attornment agreement executed by Mortgagee with respect to
the Property, after such foreclosure, any Leases to tenants or subtenants that
are subject to this Mortgage (either by their date, their express terms, or by
agreement of the tenant or subtenant) shall, at the sole option of Mortgagee or
any purchaser at such sale, either (i) continue in full force and effect, and
the tenant(s) or subtenant(s) thereunder will, upon request, attorn to and
acknowledge in writing to the purchaser or purchasers at such sale or sales as
landlord thereunder, or (ii) upon notice to such effect from Mortgagee or any
purchaser or purchasers, terminate within sixty (60) days from the date of sale.
In the event the tenant fails to surrender possession of the Property upon
demand, the purchaser shall be entitled to institute and maintain a summary
action for possession of the Property (such as an action for forcible detainer)
in any court having jurisdiction.

 

ARTICLE 6

 

Miscellaneous

 

Section 6.1.  Scope of Mortgage. This Mortgage is a mortgage of both real and
personal property, a security agreement, an assignment of rents and leases, a
financing statement and a collateral assignment, and also covers proceeds and
fixtures.

 

27

 

 

Section 6.2.  Effective as a Financing Statement. This Mortgage shall be
effective as a financing statement filed as a fixture filing with respect to all
fixtures included within the Property and is to be filed for record in the real
estate records of each county where any part of the Property (including said
fixtures) is situated. This Mortgage shall also be effective as a financing
statement covering as-extracted collateral (including oil and gas), accounts and
general intangibles under the Illinois Uniform Commercial Code, in effect from
time to time, and similar provisions (if any) of the Uniform Commercial Code, as
in effect from time to time, as enacted in any other state where the Property is
situated which will be financed at the wellhead or minehead of the wells or
mines located on the Property and is to be filed for record in the real estate
records of each county where any part of the Property is situated. This Mortgage
shall also be effective as a financing statement covering any other Property and
may be filed in any other appropriate filing or recording office. The mailing
address of Mortgagor and the Mortgagee are set forth at the preamble of this
Mortgage. A carbon, photographic or other reproduction of this Mortgage or of
any financing statement relating to this Mortgage shall be sufficient as a
financing statement for any of the purposes referred to in this Section.

 

Section 6.3.  Notice to Account Debtors. In addition to the rights granted
elsewhere in this Mortgage, following a Default, Mortgagee may at any time
notify the account debtors or obligors of any accounts, chattel paper, general
intangibles, negotiable instruments or other evidences of indebtedness included
in the Collateral to pay Mortgagee directly.

 

Section 6.4.  Waiver by Mortgagee. Mortgagee may at any time and from time to
time by a specific writing intended for the purpose: (a) waive compliance by
Mortgagor with any covenant herein made by Mortgagor to the extent and in the
manner specified in such writing; (b) consent to Mortgagor’s doing any act which
hereunder Mortgagor is prohibited from doing, or to Mortgagor’s failing to do
any act which hereunder Mortgagor is required to do, to the extent and in the
manner specified in such writing; (c) release any part of the Property or any
interest therein from the lien and security interest of this Mortgage; or (d)
release any party liable, either directly or indirectly, for the Secured
Indebtedness or for any covenant herein or in any other Loan Document, without
impairing or releasing the liability of any other party. No such act shall in
any way affect the rights or powers of Mortgagee hereunder except to the extent
specifically agreed to by Mortgagee in such writing.

 

Section 6.5.  No Impairment of Security. The lien, security interest and other
security rights of Mortgagee hereunder or under any other Loan Document shall
not be impaired by any indulgence, moratorium or release granted by Mortgagee
including, but not limited to, any renewal, extension or modification which
Mortgagee may grant with respect to any Secured Indebtedness, or any surrender,
compromise, release, renewal, extension, exchange or substitution which
Mortgagee may grant in respect of the Property, or any part thereof or any
interest therein, or any release or indulgence granted to any endorser,
guarantor or surety of any Secured Indebtedness. The taking of additional
security by Mortgagee shall not release or impair the lien, security interest or
other security rights of Mortgagee hereunder or affect the liability of
Mortgagor or of any endorser, guarantor or surety, or improve the right of any
junior lien mortgagee in the Property (without implying hereby Mortgagee’s
consent to any junior lien).

 

28

 

 

Section 6.6.  Acts Not Constituting Waiver by Mortgagee. Mortgagee may waive any
default without waiving any other prior or subsequent default. Mortgagee may
remedy any default without waiving the default remedied. Neither failure by
Mortgagee to exercise, nor delay by Mortgagee in exercising, nor discontinuance
of the exercise of any right, power or remedy (including but not limited to the
right to accelerate the maturity of the Secured Indebtedness or any part
thereof) upon or after any default shall be construed as a waiver of such
default or as a waiver of the right to exercise any such right, power or remedy
at a later date. No single or partial exercise by Mortgagee of any right, power
or remedy hereunder shall exhaust the same or shall preclude any other or
further exercise thereof, and every such right, power or remedy hereunder may be
exercised at any time and from time to time. No modification or waiver of any
provision hereof nor consent to any departure by Mortgagor therefrom shall in
any event be effective unless the same shall be in writing and signed by
Mortgagee and then such waiver or consent shall be effective only in the
specific instance, for the purpose for which given and to the extent therein
specified. No notice to nor demand on Mortgagor in any case shall of itself
entitle Mortgagor to any other or further notice or demand in similar or other
circumstances. Remittances in payment of any part of the Secured Indebtedness
other than in the required amount in immediately available U.S. funds shall not,
regardless of any receipt or credit issued therefor, constitute payment until
the required amount is actually received by Mortgagee in immediately available
U.S. funds and shall be made and accepted subject to the condition that any
check or draft may be handled for collection in accordance with the practice of
the collecting bank or banks. Acceptance by Mortgagee of any payment in an
amount less than the amount then due on any Secured Indebtedness shall be deemed
an acceptance on account only and shall not in any way excuse the existence of a
default hereunder, notwithstanding any notation on or accompanying such partial
payment to the contrary.

 

Section 6.7.  Mortgagor’s Successors. If the ownership of the Property or any
part thereof becomes vested in a person other than Mortgagor, Mortgagee may,
without notice to Mortgagor, deal with such successor or successors in interest
with reference to this Mortgage and to the Secured Indebtedness in the same
manner as with Mortgagor, without in any way vitiating or discharging
Mortgagor’s liability hereunder or for the payment of the indebtedness or
performance of the obligations secured hereby. No transfer of the Property, no
forbearance on the part of Mortgagee, and no extension of the time for the
payment of the Secured Indebtedness given by Mortgagee shall operate to release,
discharge, modify, change or affect, in whole or in part, the liability of
Mortgagor hereunder for the payment of the indebtedness or performance of the
obligations secured hereby or the liability of any other person hereunder for
the payment of the indebtedness secured hereby. Mortgagor agrees that it shall
be bound by any modification of this Mortgage or any of the other Loan Documents
made by Mortgagee and any subsequent owner of the Property, with or without
notice to Mortgagor, and no such modifications shall impair the obligations of
Mortgagor under this Mortgage or any other Loan Document. Nothing in this
Section or elsewhere in this Mortgage shall be construed to imply Mortgagee’s
consent to any transfer of the Property.

 

Section 6.8.  Place of Payment; Forum; Waiver of Jury Trial. All Secured
Indebtedness which may be owing hereunder at any time by Mortgagor shall be
payable at the place designated in the Note (or if no such designation is made,
at the address of Mortgagee indicated at the end of this Mortgage). Mortgagor
hereby irrevocably submits generally and unconditionally for itself and in
respect of its property to the non-exclusive jurisdiction of any state or
federal court sitting in the State of California or of any state or federal
court sitting in the jurisdiction in which the Secured Indebtedness is payable
over any suit, action or proceeding arising out of or relating to this Mortgage
or the Secured Indebtedness. Mortgagor hereby irrevocably waives, to the fullest
extent permitted by law, any objection that Mortgagor may now or hereafter have
to the laying of venue in any such court and any claim that any such court is an
inconvenient forum. Mortgagor hereby agrees and consents that, in addition to
any methods of service of process provided for under applicable law, all service
of process in any such suit, action or proceeding in any California state court
or any United States federal court sitting in the jurisdiction in which the
Secured Indebtedness is payable may be made by certified or registered mail,
return receipt requested, directed to Mortgagor at its address stated at the end
of this Mortgage, or at a subsequent address of Mortgagor of which Mortgagee
received actual notice from Mortgagor in accordance with this Mortgage, and
service so made shall be complete five (5) days after the same shall have been
so mailed. Nothing herein shall affect the right of Mortgagee to serve process
in any manner permitted by law or limit the right of Mortgagee to bring
proceedings against Mortgagor in any other court or jurisdiction. TO THE FULLEST
EXTENT PERMITTED BY LAW, MORTGAGOR AND MORTGAGEE (BY ACCEPTANCE OF THIS
MORTGAGE) WAIVES THE RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY ACTION, SUIT
OR OTHER PROCEEDING ARISING OUT OF OR RELATING TO THIS MORTGAGE OR ANY OTHER
LOAN DOCUMENT.

 

29

 

 

Section 6.9.  Subrogation to Existing Liens; Vendor’s Lien. To the extent that
proceeds of the Note are used to pay indebtedness secured by any outstanding
lien, security interest, charge or prior encumbrance against the Property, such
proceeds have been advanced by Mortgagee at Mortgagor’s request, and Mortgagee
shall be subrogated to any and all rights, security interests and liens owned by
any owner or Mortgagee of such outstanding liens, security interests, charges or
encumbrances, however remote, irrespective of whether said liens, security
interests, charges or encumbrances are released, and all of the same are
recognized as valid and subsisting and are renewed and continued and merged
herein to secure the Secured Indebtedness, but the terms and provisions of this
Mortgage shall govern and control the manner and terms of enforcement of the
liens, security interests, charges and encumbrances to which Mortgagee is
subrogated hereunder. It is expressly understood that, in consideration of the
payment of such indebtedness by Mortgagee, Mortgagor hereby waives and releases
all demands and causes of action for offsets and payments in connection with the
said indebtedness. To the extent permitted by law, if all or any portion of the
proceeds of the loans evidenced by the Notes or of any other Secured
Indebtedness has been advanced for the purpose of paying the purchase price for
all or a part of the Property, no vendor’s lien is waived; and Mortgagee shall
have, and is hereby granted, a vendor’s lien on the Property as cumulative
additional security for the Secured Indebtedness. To the extent permitted by
law, Mortgagee may foreclose under this Mortgage or under the vendor’s lien
without waiving the other or may foreclose under both.

 

Section 6.10.  Application of Payments to Certain Indebtedness. If any part of
the Secured Indebtedness cannot be lawfully secured by this Mortgage or if any
part of the Property cannot be lawfully subject to the lien and security
interest hereof to the full extent of such indebtedness, then all payments made
shall be applied on said indebtedness first in discharge of that portion thereof
which is not secured by this Mortgage.

 

Section 6.11.  Nature of Loans; Compliance with Usury Laws. The loan evidenced
by the Notes is being made solely for the purpose of carrying on or acquiring a
business or commercial enterprise. It is the intent of Mortgagor and Mortgagee
and all other parties to the Loan Documents to conform to and contract in strict
compliance with applicable usury law from time to time in effect, including
valid exceptions to usury law where no maximum amount is prescribed because (as
in the instant loan) the loan was arranged by a licensed Real Estate Broker. All
agreements between Mortgagee and Mortgagor (or any other party liable with
respect to any indebtedness under the Loan Documents) are hereby limited by the
provisions of this Section which shall override and control all such agreements,
whether now existing or hereafter arising. In no way, nor in any event or
contingency (including but not limited to prepayment, default, demand for
payment, or acceleration of the maturity of any obligation), shall the interest
taken, reserved, contracted for, charged, chargeable, or received under this
Mortgage, the Note or any other Loan Document or otherwise, exceed the maximum
nonusurious amount permitted by applicable law, including all valid exceptions
where no maximum amount is prescribed (the “Maximum Amount”). If, from any
possible construction of any document, interest would otherwise be payable in
excess of the Maximum Amount, any such construction shall be subject to the
provisions of this Section and such document shall ipso facto be automatically
reformed and the interest payable shall be automatically reduced to the Maximum
Amount, without the necessity of execution of any amendment or new document. If
Mortgagee shall ever receive anything of value which is characterized as
interest under applicable law and which would apart from this provision be in
excess of the Maximum Amount, an amount equal to the amount which would have
been excessive interest shall, without penalty, be applied to the reduction of
the principal amount owing on the Secured Indebtedness in the inverse order of
its maturity and not to the payment of interest, or refunded to Mortgagor or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal. All interest paid or agreed to be paid
to Mortgagee shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full stated term (including any
renewal or extension) of such indebtedness so that the amount of interest on
account of such indebtedness does not exceed the Maximum Amount. As used in this
Section, the term “applicable law” shall mean the laws of the State of
California or the federal laws of the United States applicable to this
transaction, whichever laws allow the greater interest, as such laws now exist
or may be changed or amended or come into effect in the future.

 

30

 

 

Section 6.12.  Notices. All notices, requests, consents, demands and other
communications required or which any party desires to give hereunder or under
any other Loan Document shall be in writing and, unless otherwise specifically
provided in such other Loan Document, shall be deemed sufficiently given or
furnished if delivered by personal delivery, by nationally recognized overnight
courier service, or by registered or certified United States mail, return
receipt requested, postage prepaid, addressed to the party as set forth or
provided for in Loan Documents (unless changed by similar notice in writing
given by the particular party whose address is to be changed) or by facsimile.
Any such notice or communication shall be deemed to have been given either at
the time of personal delivery or, in the case of courier or mail, as of the date
of first attempted delivery at the address and in the manner provided herein,
or, in the case of facsimile, upon receipt. Notwithstanding the foregoing, no
notice of change of address shall be effective except upon receipt. This Section
shall not be construed in any way to affect or impair any waiver of notice or
demand provided in any Loan Document or to require giving of notice or demand to
or upon any person in any situation or for any reason.

 

Section 6.13.  Invalidity of Certain Provisions. A determination that any
provision of this Mortgage is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Mortgage to any person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other persons or circumstances.

 

Section 6.14.  Gender; Titles; Construction. Within this Mortgage, words of any
gender shall be held and construed to include any other gender, and words in the
singular number shall be held and construed to include the plural, unless the
context otherwise requires. Titles appearing at the beginning of any
subdivisions hereof are for convenience only, do not constitute any part of such
subdivisions, and shall be disregarded in construing the language contained in
such subdivisions. The use of the words “herein,” “hereof,” “hereunder” and
other similar compounds of the word “here” shall refer to this entire Mortgage
and not to any particular Article, Section, paragraph or provision. The term
“person” and words importing persons as used in this Mortgage shall include
firms, associations, partnerships (including limited partnerships), joint
ventures, trusts, corporations, limited liability companies and other legal
entities, including public or governmental bodies, agencies or
instrumentalities, as well as natural persons.

 

Section 6.15.  Reporting Compliance. Mortgagor agrees to comply with any and all
reporting requirements applicable to the transaction evidenced by the Note and
secured by this Mortgage which are set forth in any law, statute, ordinance,
rule, regulation, order or determination of any governmental authority,
including but not limited to The International Investment Survey Act of 1976,
The Agricultural Foreign Investment Disclosure Act of 1978, The Foreign
Investment in Real Property Tax Act of 1980 and the Tax Reform Act of 1984 and
further agrees upon request of Mortgagee to furnish Mortgagee with evidence of
such compliance.

 

Section 6.16.  Mortgagee’s Consent. Except where otherwise expressly provided
herein, in any instance hereunder where the approval, consent or the exercise of
judgment of Mortgagee is required or requested, (a) the granting or denial of
such approval or consent and the exercise of such judgment shall be within the
sole discretion of Mortgagee, and Mortgagee shall not, for any reason or to any
extent, be required to grant such approval or consent or exercise such judgment
in any particular manner, regardless of the reasonableness of either the request
or Mortgagee’s judgment, and (b) no approval or consent of Mortgagee shall be
deemed to have been given except by a specific writing intended for the purpose
and executed by an authorized representative of Mortgagee.

 

31

 

 

Section 6.17.  Mortgagor. Unless the context clearly indicates otherwise, as
used in this Mortgage, “Mortgagor” means the Mortgagors named in the Preamble of
this Mortgage. The obligations of Mortgagor hereunder shall be joint and
several. If any Mortgagor, or any signatory who signs on behalf of any
Mortgagor, is a corporation, partnership or other legal entity, Mortgagor and
any such signatory, and the person or persons signing for it, represent and
warrant to Mortgagee that this instrument is executed, acknowledged and
delivered by Mortgagor’s duly authorized representatives. If Mortgagor is an
individual, no power of attorney granted by Mortgagor herein shall terminate on
Mortgagor’s disability.

 

Section 6.18.  Execution; Recording. This Mortgage has been executed in several
counterparts, all of which are identical, and all of which counterparts together
shall constitute one and the same instrument. The date or dates reflected in the
acknowledgments hereto indicate the date or dates of actual execution of this
Mortgage, but such execution is as of the date shown on the first page hereof,
and for purposes of identification and reference the date of this Mortgage shall
be deemed to be the date reflected on the first page hereof. Mortgagor will
cause this Mortgage and all amendments and supplements thereto and substitutions
therefor and all financing statements and continuation statements relating
thereto to be recorded, filed, re-recorded and refiled in such manner and in
such places as Mortgagee shall reasonably request and will pay all such
recording, filing, re-recording and refiling taxes, fees and other charges.

 

Section 6.19.  Successors and Assigns. The terms, provisions, covenants and
conditions hereof shall be binding upon Mortgagor, and the successors and
assigns of Mortgagor, and shall inure to the benefit of Mortgagee and shall
constitute covenants running with the Land. All references in this Mortgage to
Mortgagor shall be deemed to include all such successors and assigns of
Mortgagor.

 

Section 6.20.  Modification or Termination. The Loan Documents may only be
modified or terminated by a written instrument or instruments intended for that
purpose and executed by the party against which enforcement of the modification
or termination is asserted. Any alleged modification or termination which is not
so documented shall not be effective as to any party.

 

Section 6.21.  No Partnership, Etc.. The relationship between Mortgagee and
Mortgagor is solely that of lender and borrower. No Mortgagee has any fiduciary
or other special relationship with Mortgagor. Nothing contained in the Loan
Documents is intended to create any partnership, joint venture, association or
special relationship between Mortgagor and Mortgagee or in any way make
Mortgagee a co-principal with Mortgagor with reference to the Property. All
agreed contractual duties between or among Mortgagee and Mortgagor are set forth
herein and in the other Loan Documents and any additional implied covenants or
duties are hereby disclaimed. Any inferences to the contrary of any of the
foregoing are hereby expressly negated.

 

Section 6.22.  Applicable Law. THIS MORTGAGE, AND ITS VALIDITY, ENFORCEMENT AND
INTERPRETATION, SHALL BE GOVERNED BY CALIFORNIA LAW AND CONSTRUED, INTERPRETED
AND ENFORCED IN ACCORDANCE WITH AND PURSUANT TO THE LAWS OF THE STATE OF
CALIFORNIA (WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE
UNITED STATES FEDERAL LAW, EXCEPT AS OTHERWISE REQUIRED BY MANDATORY PROVISIONS
OF LAW AND EXCEPT TO THE EXTENT THAT REMEDIES PROVIDED BY THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF CALIFORNIA ARE GOVERNED BY THE LAWS OF SUCH
OTHER JURISDICTION.

 

32

 

 

Section 6.23.  Entire Agreement. The Loan Documents and other concurrently
executed agreements constitute the entire understanding and agreement between
Mortgagor and Mortgagee with respect to the transactions arising in connection
with the indebtedness secured hereby and supersede all prior written or oral
understandings and agreements between Mortgagor and Mortgagee with respect to
the matters addressed in the Loan Documents. Mortgagor hereby acknowledges that,
except as incorporated in writing in the Loan Documents, there are not, and were
not, and no persons are or were authorized by Mortgagee to make, any
representations, understandings, stipulations, agreements or promises, oral or
written, with respect to the matters addressed in the Loan Documents.

 

SIGNATURES BEGIN ON FOLLOWING PAGE

 

33

 

 

IN WITNESS WHEREOF, Mortgagor has executed this instrument under seal, effective
as of April 23, 2013.

 

  MORTGAGOR:       EOS PETRO, INC., a Delaware corporation     (SEAL)     By /s/
Nikolas Konstant     Name: Nikolas Konstant     Title:   President      
MORTGAGEE:       LowCal Industries, LLC, a Wyoming limited liability company    
(SEAL)     By /s/ Shlomo Lowy     Name: Shlomo Lowy     Title:   Managing Member

 

34

 

 

EXHIBITS "A" and “B”

 

An Oil & Gas Lease dated 1/26/1966 from Lyman D. Works and Frances M. Works, as
Lessor, in favor of the Superior Oil Company, as Lessee, recorded as Book 73,
page 254 in the Office of the Recorder of Edwards County, Illinois.

 

An Oil & Gas lease dated 9/31/1938 from George J. Works, Etux, as Lessor, in
favor of Fred A. Noah, etal, at Lessee, recorded as Book 5, page 71 in the
Office of the Recorder of Edwards County, Illinois.

 

An Oil & Gas Lease dated 6/1/1938 from Frank Wood, Etal, as Lessor, in favor of
Fred A. Noah, etal, as Lessee, recorded as Book 6, page 287 in the Office of the
Recorder of Edwards County, Illinois..

 

An Oil & Gas Lease dated 5/24/1938 from Melvin Works, Etal, as Lessor, in favor
of Fred A. Noah, etal, as Lessee, recorded as Book 5, page 71 in the Office of
the Recorder of Edwards County, Illinois..

 

An Oil & Gas Lease dated 12/4/1996 from Alma Energy Corporation as Lessor; in
favor of The Speir Operating Company, as Lessee, recorded as Book 194, page 329
in the Office of the Recorder of Edwards County, Illinois.

 

Covering the following described lands located in Edwards County, IL

 

F. Wood Etal, Tract 4
Township 2 South, Range 14 East
Section 19: N/2
Section 18: Commencing near the SE corner where the South line of said Section
intersects the west line of the right of way of St Hwy 1, thence West 64 rods,
thence North 5 rods, thence East

 

Book 223 Page 243

 

35

 

 

64 rods to the West line of said ROW, thence South 5 rods to the POB

 

G. J. Works, Tract 3
Township 2 South, Ranch 11 East
Section 18: Commencing at the SW corner, thence East 56 chains 58 links, thence
North 26 chains 54 links, thence West 56 chains 681/2 links, thence South 26
chains 54 links to POB, containing 158 acres, 1 rod, 14 perches, more or less,
excepting commenting near the SE corner where the South Line of said Sections
intersects the west line of the right of way of St HWY 1, thence West 54 rods,
thence North 5 rods, thence East 54 rods to the West line of said ROW, thence
South 5 rods to the POB.

 

G. J. Works
Township 2 South, Range 11 East
Section 18: 140 acres, more or less, located in the South part of Section 18,
more fully described in that Oil Gas and Mineral Lease dated May 31, 1938, by
and between George Works, Etux, as Lesser, and The Superior Oil Company, as
Lessee.

 

F. Wood
Township 2 South, Range 11 East
Section 18: 2 acres tract commencing near the SE corner where the South line of
said Section intersects the west line of the right of way of St HWY 1, thence
West 64 rods, thence North 5 rods, thence East 54 rods to the West line of said
ROW, thence South 5 rods to the POB

 

M. Works, Tract 2
Township 2 South, Ranch 11 East
Section 18: 120 acres off of the West side of the following described Lands;
Commencing at the NE corner of 5/2 Section 19, North 60 deg 30 min West 69
chains 36 links, thence South 5 deg 15:min Basf 53 chains 22 links, thence North
64 deg East 56 chains 80 links, thence North 5 deg West 13 chains 22 links to
the POB.

 

36

 

